--------------------------------------------------------------------------------

 
EXHIBIT 10.1


 
 
 
AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
among
 
MIDAMERICAN ENERGY COMPANY,

 
THE LENDING INSTITUTIONS PARTY HERETO,
as Banks,

JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
 
UNION BANK OF CALIFORNIA, N.A.,
 
as Syndication Agent,
 
and
 
THE ROYAL BANK OF SCOTLAND plc,
 
ABN AMRO BANK N.V.
 
and
 
BNP PARIBAS,
 
as Co-Documentation Agents
 
dated as of
July 6, 2006
 
UNION BANK OF CALIFORNIA, N.A.
and
J.P. MORGAN SECURITIES INC.
Co-Lead Arrangers and Co-Book Runners



--------------------------------------------------------------------------------


 
MIDAMERICAN ENERGY COMPANY
AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amended and Restated Credit Agreement dated as of July 6, 2006 is among
MidAmerican Energy Company, the lending institutions listed on the signature
pages hereof, JPMorgan Chase Bank, N.A., as Administrative Agent, Union Bank of
California, N.A., as Syndication Agent, and The Royal Bank of Scotland plc and
ABN AMRO Bank N.V. and BNP Paribas, as Co-Documentation Agents.
 
WHEREAS, the Company, various financial institutions and JPMorgan Chase Bank,
N.A. have entered into a Credit Agreement dated as of November 18, 2004 (the
“Existing Agreement”); and
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing
Agreement on the terms and conditions set forth herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I  
 
DEFINITIONS; RULES OF INTERPRETATION
 
1.1  Definitions. As used in this Agreement:
 
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Banks pursuant to Article X, and not in its individual capacity as a
Bank, and any successor Administrative Agent appointed pursuant to Article X.
 
“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Bank and furnished to the Administrative Agent in connection with this
Agreement.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Banks to the Company on the same Borrowing Date, at
the same Rate Option and for the same Interest Period.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes hereof, “control”, when
used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” having correlative meanings.
 
 

--------------------------------------------------------------------------------


 
“Aggregate Commitment” means the aggregate of the Commitments of the Banks, as
changed from time to time pursuant to the terms hereof.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of the Banks.
 
“Agreement” means this amended and restated credit agreement.
 
“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the higher of (i)
the Prime Rate, and (ii) the Federal Funds Effective Rate most recently
determined by the Administrative Agent plus 1/2% per annum. Changes in the rate
of interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. The
Administrative Agent will give notice promptly to the Company and the Banks of
changes in the Alternate Base Rate.
 
“Applicable Margin” - see Schedule I.
 
“Arrangers” means Union Bank of California, N.A. and J.P. Morgan Securities Inc.
in their capacity as Co-Lead Arrangers and Co-Book Runners.
 
“Assignment Agreement” means an assignment agreement substantially in the form
of Exhibit C.
 
“Authorized Officer” means the Chief Executive Officer, the President, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the General Counsel,
any Assistant General Counsel, the Secretary, any Assistant Secretary, any
Senior Vice President or any Vice President of the Company.
 
“Bank” means each lending institution listed on the signature pages hereof, each
Person that becomes a party hereto pursuant to Section 2.4.12(ii), 2.4.13 or 3.5
and the successors and permitted assigns of any of the foregoing.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.2.3.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day other than Saturday or Sunday on which
banks are open for business in Chicago and New York and on which dealings in
United States dollars are carried on in the London interbank market and (ii) for
all other purposes, a day other than Saturday or Sunday on which banks are open
for business in Chicago.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person.
 
 
2

--------------------------------------------------------------------------------


 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Commitment” means, for each Bank, the obligation of such Bank to make Loans to,
and to participate in Facility LCs issued upon the application of, the Company
in an aggregate amount not exceeding the amount set forth on Schedule II or
assumed by such Bank pursuant to an assignment or pursuant to Section
2.4.12(ii), as such amount may be modified from time to time pursuant to the
terms of this Agreement.
 
“Company” means MidAmerican Energy Company, an Iowa corporation, and its
successors and assigns.
 
“Consolidated Debt” means all Indebtedness of the Company and its Subsidiaries
determined on a consolidated basis.
 
“Consolidated Net Worth” means, as at any date of determination, the sum of the
capital stock and additional paid-in capital plus retained earnings (or minus
accumulated deficit) plus preferred securities of the Company and its
Subsidiaries on a consolidated basis; provided that the calculation of
“Consolidated Net Worth” shall exclude any non-cash effects resulting from the
proposed Statement of Financial Accounting Standards dated March 31, 2006,
Employers’ Accounting for Defined Pension and other Postretirement Plans, an
amendment of FASB Statements No. 87, 88, 106 and 132(R).
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement or take-or-pay
contract and shall include the contingent liability of such Person in connection
with any application for a letter of credit.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any Subsidiary, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.2.4.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
 
3

--------------------------------------------------------------------------------


 
“Default” means an event described in Article VII.
 
“ERISA” means the Employee Retirement Income Security Act of l974.
 
“Eurodollar Advance” means an Advance which bears interest at a Eurodollar Rate
as requested by the Company pursuant to Section 2.2.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period;
provided that if no such British Bankers’ Association LIBOR rate is available to
the Administrative Agent for any reason, the applicable Eurodollar Base Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which JPMorgan or one of its affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of JPMorgan’s relevant Eurodollar Loan and having a maturity equal to such
Interest Period.
 
“Eurodollar Loan” means a Loan which bears interest at a Eurodollar Rate as
requested by the Company pursuant to Section 2.2.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to that Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to that Interest Period, plus
(ii) the Applicable Margin. The Eurodollar Rate shall be rounded, if necessary,
to the next higher 1/100 of 1%.
 
“Existing Agreement” is defined in the recitals hereto.
 
“Facility Fee Rate” - see Schedule I.
 
“Facility LC” is defined in Section 2.7.1.
 
“Facility LC Application” is defined in Section 2.7.3.
 
“Facility LC Collateral Account” is defined in Section 2.7.11.
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to (i) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York; or (ii) if such rate is not so published for
any day which is a Business Day, the average of the quotations at approximately
10 a.m. for such day on such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
 
 
4

--------------------------------------------------------------------------------


 
“FERC” means the Federal Energy Regulatory Commission or any other federal
regulatory body that succeeds to the functions of the Federal Energy Regulatory
Commission.
 
Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate, changing when and as the Alternate Base Rate changes.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
 
“FRB” means the Board of Governors of the Federal Reserve System.
 
“GAAP” is defined in Section 1.3.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, (iii) obligations,
whether or not assumed, secured by liens on, or payable out of the proceeds or
production from, property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) Capitalized Lease Obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, and (vii) all Contingent
Obligations of such Person.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Company
pursuant to this Agreement. Such Interest Period shall end on (but exclude) the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided that if said next succeeding Business Day falls in a new month,
such Interest Period shall end on the immediately preceding Business Day.
 
“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity, and its
successors and assigns.
 
“LC Fee Rate” - see Schedule I.
 
“LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as issuer of Facility LCs hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at such
time.
 
“LC Payment Date” is defined in Section 2.7.5.
 
 
5

--------------------------------------------------------------------------------


 
“Lending Installation” means any office, branch, subsidiary or affiliate of any
Bank or the Administrative Agent.
 
“Loan” means, with respect to a Bank, such Bank’s portion of any Advance.
 
“Loan Documents” means this Agreement, any Note and the Facility LC
Applications.
 
“Midwest Power Indenture” means the General Mortgage Indenture and Deed of Trust
dated as of January 1, 1993 between Midwest Power Systems Inc. and Morgan
Guaranty Trust Company of New York (Harris Trust and Savings Bank, successor
trustee), as trustee, and indentures supplemental thereto.
 
“Modify” and “Modification” are defined in Section 2.7.1.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Note” means a promissory note in substantially the form of Exhibit A.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other reimbursements, indemnities or other obligations of the Company to any
Bank, the LC Issuer, the Administrative Agent or any indemnified party hereunder
arising under the Loan Documents.
 
“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of (i)
the aggregate principal amount of its Loans outstanding at such time plus (ii)
an amount equal to its Pro Rata Share of the LC Obligations at such time.
 
“Payment Date” means the last day of each March, June, September and December.
 
“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.
 
“Permitted Encumbrance” means:
 
6

--------------------------------------------------------------------------------


 
(i) (a) any mortgage, pledge or other lien or encumbrance on any property
hereafter acquired or constructed by the Company or a Subsidiary, or on which
property so constructed is located, and created prior to, contemporaneously with
or within 360 days after, such acquisition or construction or the commencement
of commercial operation of such property to secure or provide for the payment of
any part of the purchase or construction price of such property, (b) any
property subject to any mortgage, pledge, or other lien or encumbrance upon such
property existing at the time of acquisition thereof by the Company or any
Subsidiary, whether or not assumed by the Company or such Subsidiary, (c) any
mortgage, pledge or other lien or encumbrance existing on the property, shares
of stock, membership interests or indebtedness of a corporation or limited
liability company at the time such corporation or limited liability company
becomes a Subsidiary or any pledge of the shares of stock or membership
interests of such corporation or limited liability company prior to,
contemporaneously with or within 360 days after such corporation or limited
liability company becomes a Subsidiary to secure or provide for the payment of
any part of the purchase price of such stock or membership interests or (d) any
conditional sales agreement or other title retention agreement with respect to
any property hereafter acquired or constructed; provided that, in the case of
clauses (a) through (d), the lien of any such mortgage, pledge or other lien
does not spread to property owned prior to such acquisition or construction or
to other property thereafter acquired or constructed other than additions to
such acquired or constructed property and other than property on which property
so constructed is located; and provided, further, that if a firm commitment from
a bank, insurance company or other lender or investor (not including the
Company, a Subsidiary or an Affiliate of the Company) for the financing of the
acquisition or construction of property is made prior to, contemporaneously with
or within the 360-day period referred to above, the applicable mortgage, pledge,
lien or encumbrance shall be deemed to be permitted by this clause (i) whether
or not created or assumed within such period;
 
(ii)  any mortgage, pledge or other lien or encumbrance created for the sole
purpose of extending, renewing or refunding any mortgage, pledge, lien or
encumbrance permitted by clause (i) above; provided that the principal amount of
indebtedness secured thereby shall not exceed the principal amount of
indebtedness so secured at the time of such extension, renewal or refunding and
that such extension, renewal or refunding mortgage, pledge or other lien or
encumbrance shall be limited to all or any part of the same property that
secured the mortgage, pledge or other lien or encumbrance extended, renewed or
refunded;
 
(iii)  any lien for taxes or assessments or governmental charges or levies not
then due and delinquent or the validity of which is being contested in good
faith, and against which an adequate reserve has been established; any lien on
any property created in connection with pledges or deposits to secure public or
statutory obligations or to secure performance in connection with bids or
contracts; any materialmen’s, mechanics’, carrier’s, workmen’s, repairmen’s or
other similar lien or any lien on any property created in connection with
deposits to obtain the release of any such lien; any lien on any property
created in connection with deposits to secure surety, stay, appeal or customs
bonds; any lien created by or resulting from any litigation or legal proceeding
which is currently being contested in good faith by appropriate proceedings; any
lease and any lien, right of reverter or other possessory right of the lessor
thereunder; any zoning restriction, easement, right-of-way or other restriction
on the use of real property or any minor irregularity in the title thereto; and
any other lien or encumbrance similar to those described in this clause (iii),
the existence of which, in the opinion of the board of directors of the Company,
does not materially impair the use by the Company or a Subsidiary of the
affected property in the operation of the business of the Company or a
Subsidiary, or the value of such property for the purposes of such business;
 
(iv)  any mortgage, pledge or other lien or encumbrance created after the date
hereof on any property leased to or purchased by the Company or a Subsidiary
after that date and securing, directly or indirectly, obligations issued by a
state, a territory or a possession of the United States, or any political
subdivision of any of the foregoing, or the District of Columbia, to finance the
cost of acquisition or cost of construction of such property; provided that the
interest paid on such obligations is entitled to be excluded from gross income
of the recipient pursuant to Section 103(a)(1) of the Internal Revenue Code of
1986 (or any successor to such provision), as in effect at the time of the
issuance of such obligations;
 
7

--------------------------------------------------------------------------------


 
(v)  any mortgage, pledge or other lien or encumbrance on any property now owned
or hereafter acquired or constructed by the Company or a Subsidiary, or on which
property so owned, acquired or constructed is located, to secure or provide for
the payment of any part of the construction price or cost of improvements of
such property, and created prior to, contemporaneously with or within 360 days
after, such construction or improvement; provided that if a firm commitment from
a bank, insurance company or other lender or investor (not including the
Company, a Subsidiary or an Affiliate of the Company) for the financing of the
acquisition or construction of property is made prior to, contemporaneously with
or within the 360-day period hereinabove referred to, the applicable mortgage,
pledge, lien or encumbrance shall be deemed to be permitted by this clause (v)
whether or not created or assumed within such period; and
 
(vi)  any mortgage, pledge or other lien or encumbrance not otherwise described
in clauses (i) through (v); provided that the aggregate amount of indebtedness
secured by all such mortgages, pledges, liens or encumbrances does not exceed
the greater of (a) $100,000,000 and (b) 10% of total shareholders’ equity of the
Company and its consolidated Subsidiaries as of the end of the most recently
completed fiscal quarter of the Company for which financial information is then
available.
 
“Person” means any corporation, natural person, firm, joint venture,
partnership, trust, limited liability company, unincorporated organization,
enterprise, government or any department or agency of any government.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.
 
“Principal Facility” means the real property, fixtures, machinery and equipment
relating to any facility owned by the Company or any Subsidiary, except any
facility that is not of material importance to the business conducted by the
Company and its Subsidiaries, taken as a whole.
 
“Pro Rata Share” means, with respect to a Bank, a percentage equal to such
Bank’s Commitment divided by the Aggregate Commitment.
 
“Rate Option” means the Eurodollar Rate or the Floating Rate.
 
“Regulated Subsidiary” means any Subsidiary that owns or operates facilities
used for the generation, transmission or distribution of electric energy and is
subject to the jurisdiction of any governmental authority of the United States
or any state or political subdivision thereof, as to any of its: rates;
services; accounts; issuances of securities; affiliate transactions; or
construction, acquisition or sale of any such facilities, except that any
"exempt wholesale generator", as defined in 15 USC 79z-5a(a)(1), “qualifying
facility”, as defined in 18 CFR 292.101(b)(1), “foreign utility company”, as
defined in 15 USC 79z-5b(a)(3), and “power marketer”, as defined in NORTHWEST
POWER MARKETING COMPANY, L.L.C., 75 FERC PARA 61,281, shall not be a Regulated
Subsidiary.
 
8

--------------------------------------------------------------------------------


 
“Regulation D” means Regulation D of the FRB.
 
“Regulation U” means Regulation U of the FRB.
 
“Regulation X” means Regulation X of the FRB.
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.7 to reimburse the LC Issuer for
amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Code.
 
“Required Banks” means Banks in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated, Banks
in the aggregate holding more than 50% of the Aggregate Outstanding Credit
Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
 
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
 
“Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or by one or more Subsidiaries or by the Company and
one or more Subsidiaries, or any similar business organization which is so owned
or controlled.
 
“Tax-Exempt Bonds” means the following:
 
(i) the City of Council Bluffs, Iowa Pollution Control Refunding Revenue Bonds
(Iowa-Illinois Gas and Electric Company Project), Series 1995 in the original
aggregate principal amount of $12,750,000;
 
(ii) the Illinois Development Finance Authority Pollution Control Refunding
Revenue Bonds (Iowa-Illinois Gas and Electric Project), Series 1993 in the
original aggregate principal amount of $4,200,000;
 
9

--------------------------------------------------------------------------------


 
(iii) the City of Chillicothe, Iowa Pollution Control Refunding Revenue Bonds
(Iowa-Illinois Gas and Electric Project), Series 1993 in the original aggregate
principal amount of $6,850,000;
 
(iv) $21,895,000 City of Salix, Iowa Pollution Control Refunding Revenue Bonds
(Midwest Power Systems Inc. Project), Series 1993;
 
(v) $6,400,000 City of Chillicothe, Iowa Pollution Control Refunding Revenue
Bonds (Midwest Power Systems Inc. Project), Series 1993A;
 
(vi) $34,900,000 Louisa County, Iowa Adjustable Tender Pollution Control
Refunding Revenue Bonds (Midwest Power Systems Inc. Project), Series 1994;
 
(vii) $29,500,000 Louisa County, Iowa Customized Purchase Pollution Control
Revenue Refunding Bonds (Iowa-Illinois Gas and Electric Company Project), Series
1986A;
 
(viii) $3,900,000 Louisa County, Iowa Customized Purchase Pollution Control
Revenue Refunding Bonds (Iowa-Illinois Gas and Electric Company Project), Series
1987; and
 
(ix) any tax-exempt bonds issued to replace or refund the bonds referred to in
clauses (i) through (viii) above.
 
“Termination Date” means, for any Bank, the earliest to occur of (i) July 6,
2011 (subject to extension as provided in Section 2.4.13), (ii) the date on
which such Bank’s Commitment is reduced to zero or terminated in accordance with
the terms hereof and (iii) the date as of which the Company is no longer
authorized to maintain outstanding Credit Extensions hereunder by FERC.
 
“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plans, and (ii) in the case of Multiemployer Plans, the withdrawal liability
that would be incurred by the Controlled Group if all members of the Controlled
Group completely withdrew from all Multiemployer Plans.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Utilization Fee Rate” - see Schedule I.
 
“Wholly-Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or one or more Wholly-Owned Subsidiaries, or by the
Company and one or more Wholly-Owned Subsidiaries, or any similar business
organization which is so owned or controlled.
 
10

--------------------------------------------------------------------------------


 
1.2  Interpretation.
 
(i)  Definitions shall be equally applicable to both the singular and plural
forms of the defined terms.
 
(ii)  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”
 
(iii)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(iv)  Unless otherwise expressly provided herein, (x) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (y) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
(v)  Unless otherwise specified, (x) any reference to a particular time of day
shall mean such time in Chicago, Illinois; and (y) any reference to an Article,
Section, Exhibit or Schedule means an Article or Section of, or an Exhibit or
Schedule to, this Agreement.
 
1.3  Accounting Terms. Unless otherwise specified herein, all accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles as in effect from time to time (“GAAP”). If any
change in GAAP occurs after the date hereof that would result in a change in the
method of calculation of any financial covenant, test, restriction or standard
herein or in any related definition (an “Accounting Change”), the parties hereto
agree to enter into negotiations, in good faith, in order to amend such
provision in a credit neutral manner so as to reflect equitably such change with
the desired result that the criteria for evaluating the Company’s and its
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided that, until such provision is amended
in a manner reasonably satisfactory to the Company and the Required Banks, no
Accounting Change shall be given effect in such calculations.
 
ARTICLE II  
 
THE FACILITY
 
2.1  The Facility.
 
2.1.1  Description of Facility. The Banks and the LC Issuer grant to the Company
a revolving credit facility pursuant to which, and upon the terms and subject to
the conditions herein set out, (a) each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Company and
(ii) participate in Facility LCs issued upon the request of the Company and (b)
the LC Issuer agrees to issue Facility LCs upon the request of the Company on
the terms and conditions set forth in this Agreement.
 
11

--------------------------------------------------------------------------------


 
2.1.2  Facility Amount. In no event may (i) the Aggregate Outstanding Credit
Exposure exceed the Aggregate Commitment or (ii) any Bank’s Outstanding Credit
Exposure exceed such Bank’s Commitment.
 
2.1.3  Availability of Facility. Subject to the terms hereof, each Bank’s
Commitment shall be available from the date hereof to the Termination Date for
such Bank. Subject to the terms of this Agreement, the Company may borrow, repay
and reborrow at any time prior to the latest Termination Date.
 
2.2  Advances.
 
2.2.1  Advances. Each Advance hereunder shall consist of borrowings made from
the several Banks ratably in accordance with their respective Pro Rata Shares.
 
2.2.2  Rate Options. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, as selected by the Company in accordance
with Sections 2.2.3 and 2.2.4; provided that the Company may not select any
Interest Period for an Advance if, after giving effect thereto, the aggregate
principal amount of all Eurodollar Advances that have Interest Periods ending
after the next scheduled Termination Date for any Bank plus the stated amount of
all Facility LCs that have expiry dates after such Termination Date would exceed
the remainder of (a) the Aggregate Commitment minus (b) the aggregate amount of
the Commitments that are scheduled to terminate on such Termination Date.
 
2.2.3  Method of Selecting Rate Options and Interest Periods for Advances. The
Company shall select the Rate Option and Interest Period applicable to each
Advance from time to time. The Company shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) not later than 10:00 a.m. on the
Borrowing Date of each Floating Rate Advance and three Business Days before the
Borrowing Date for each Eurodollar Advance. A Borrowing Notice shall specify:
 
(i)  the Borrowing Date, which shall be a Business Day, of such Advance,
 
(ii)  the aggregate amount of such Advance,
 
(iii)  the Rate Option selected for such Advance, and
 
(iv)  in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
 
12

--------------------------------------------------------------------------------


 
2.2.4  Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances. Each Eurodollar Advance
shall continue as a Eurodollar Advance until the end of the then applicable
Interest Period therefor, at which time such Eurodollar Advance shall be
automatically converted into a Floating Rate Advance unless, subject to the
immediately following sentence, the Company shall have given the Administrative
Agent a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance either continue as a Eurodollar Advance
for the same or another Interest Period or be converted into a Floating Rate
Advance. Subject to the terms of Section 2.4.2 and the immediately preceding
sentence, the Company may elect from time to time to convert all or any part of
an Advance accruing interest at any Rate Option into an Advance accruing
interest at any other Rate Option; provided that any conversion of any
Eurodollar Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto. The Company shall give the Administrative Agent
irrevocable notice (a “Conversion/ Continuation Notice”) of each conversion of
an Advance or continuation of a Eurodollar Advance not later than 10:00 a.m. on
the effective date of such conversion, in the case of a conversion into a
Floating Rate Advance, or three Business Days, in the case of a conversion into
or continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:
 
(i)  the requested date, which shall be a Business Day, of such conversion or
continuation;
 
(ii)  the aggregate amount and Rate Option of the Advance which is to be
converted or continued; and
 
(iii)  the amount of and Rate Option for the Advance(s) into which such Advance
is to be converted or continued and, in the case of a conversion into or
continuation of a Eurodollar Advance, the duration of the Interest Period
applicable thereto.
 
2.3  Fees.
 
2.3.1  Facility Fee. The Company hereby agrees to pay to the Administrative
Agent for the account of each Bank a facility fee at a rate per annum equal to
the Facility Fee Rate on such Bank’s Pro Rata Share of the Aggregate Commitment
(or, after termination of the Commitments, on such Bank’s Outstanding Credit
Exposure), for the period from the date of this Agreement through the
Termination Date for such Bank (or such later date on which all Obligations
payable to such Bank are paid in full and all Letters of Credit have expired or
terminated), payable in arrears on each Payment Date and on such Termination
Date (and, if applicable, thereafter on demand) for any period then ending for
which such fee shall not have been theretofore paid.
 
2.3.2  Administrative Agent’s Fees and Arrangers’ Fees. The Company agrees to
pay to the Administrative Agent and the Arrangers for their own respective
accounts such additional fees as the Administrative Agent, the Arrangers and the
Company may agree upon from time to time.
 
13

--------------------------------------------------------------------------------


 
2.3.3  Upfront Fee. Concurrently with the execution of this Agreement, the
Company agrees to pay the Administrative Agent for the account of each Bank an
upfront fee in the amount previously agreed to among the Company, the Arrangers
and such Bank.
 
2.3.4  Utilization Fee. The Company agrees to pay to the Administrative Agent
for the account of each Bank a utilization fee at a rate per annum equal to the
Utilization Fee Rate on such Bank’s Outstanding Credit Exposure for each day on
which the Aggregate Outstanding Credit Exposure exceeds 50% of the Aggregate
Commitment, payable on each Payment Date and on the Termination Date for such
Bank (and, if applicable, thereafter on demand) for any period then ending for
which such fee shall not have been theretofore paid.
 
2.4  General Facility Terms.
 
2.4.1  Method of Borrowing. Not later than noon on each Borrowing Date, each
Bank shall make available its Loan or Loans in funds immediately available in
New York, to the Administrative Agent at its address specified pursuant to
Article XIII. The Administrative Agent shall promptly initiate a transfer of the
funds so received from the Banks to such account with a domestic bank as the
Company may designate.
 
2.4.2  Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $5,000,000 (and in integral multiples of $1,000,000 if in excess
thereof); provided that any Floating Rate Advance may be in the aggregate amount
of the unused Aggregate Commitment.
 
2.4.3  Payment on the Termination Date. The Company shall pay in full all
outstanding Loans made by any Bank, and all other Obligations payable to such
Bank, on the Termination Date for such Bank.
 
2.4.4  Optional Principal Payments. The Company may from time to time pay all
outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), any portion of
the outstanding Floating Rate Advances upon one Business Day’s prior notice to
the Administrative Agent (except that, if at any time Floating Rate Advances are
made pursuant to Section 2.7.6 to refinance any Reimbursement Obligation, the
next prepayment of Floating Rate Advances shall be in an amount so that the
aggregate outstanding principal amount of all Floating Rate Advances is either
(a) zero or (b) a principal amount of $5,000,000 or multiples of $1,000,000 in
excess thereof). The Company may from time to time pay any outstanding
Eurodollar Advance or, in a minimum aggregate amount of $5,000,000 (and in
multiples of $1,000,000 if in excess thereof), any portion of any outstanding
Eurodollar Advance upon three Business Day’s prior notice to the Administrative
Agent, provided that the Company shall be obligated to reimburse the Banks
pursuant to Section 3.3 if such prepayment is made on any day other than the
last day of an Interest Period for such Eurodollar Advance.
 
14

--------------------------------------------------------------------------------


 
2.4.5  Interest Rates and Periods. Subject to the provisions of Section 2.4.6,
(a) each Floating Rate Advance shall bear interest from the date of the making
thereof to the date of payment thereof or conversion thereof to a Eurodollar
Advance at the Floating Rate as in effect from time to time and (b) each
Eurodollar Advance shall bear interest from the first day of the Interest Period
applicable thereto to the last day of such Interest Period at the interest rate
determined as applicable to such Interest Period. The Company shall not request
a Eurodollar Advance if, after giving effect to the requested Eurodollar
Advance, more than 15 separate Eurodollar Advances would be outstanding.
 
2.4.6  Rate after Maturity. Except as provided in the next sentence, any Advance
or Reimbursement Obligation not paid at maturity, whether by acceleration or
otherwise, shall bear interest until paid in full at a rate per annum equal to
the Alternate Base Rate plus 2% per annum. In the case of a Eurodollar Advance
the maturity of which is accelerated, such Eurodollar Advance shall bear
interest for the remainder of the applicable Interest Period, at the higher of
the rate otherwise applicable to such Interest Period plus 2% per annum or the
Prime Rate plus 2% per annum.
 
2.4.7  Payment Dates; Interest and Fee Basis. Subject to Section 2.4.3, (a)
interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, on the latest Termination Date and thereafter on demand; and (b) interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which such Advance is prepaid,
whether due to acceleration or otherwise, on the latest Termination Date and
thereafter on demand. Interest accrued on each Eurodollar Advance having an
Interest Period longer than three months shall also be payable on the last day
of each three-month interval during such Interest Period. Interest on Floating
Rate Advances when such interest is based on the Prime Rate shall be calculated
for the actual number of days elapsed on the basis of a year consisting of 365
or, when appropriate, 366 days. All other interest and all fees under Section
2.3 shall be calculated for the actual number of days elapsed on the basis of a
year consisting of 360 days. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to noon at the place of payment. If any payment of principal of
or interest on an Advance, or any other amount payable hereunder, shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
 
15

--------------------------------------------------------------------------------


 
2.4.8  Method of Payment. Except as otherwise specifically provided in this
Agreement, all payments of principal, interest and fees hereunder shall be made
without setoff, deduction or counterclaim in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIII or at any other Lending Installation of the Administrative Agent
within the United States specified in writing by the Administrative Agent to the
Company (at least one Business Day prior to the applicable due date). All such
payments shall be made by noon on the date when due and shall be applied (i)
first, to any unpaid Reimbursement Obligations and interest thereon, ratably
among the holders thereof in accordance with the amount thereof held by each
such holder, (ii) second, to any principal and interest due in connection with
Advances, ratably among the Banks in accordance with their respective Pro Rata
Shares, and (iii) third, to any other Obligations that are then due, ratably
among the Banks in accordance with their respective Pro Rata Shares. Each
payment delivered to the Administrative Agent for the account of any Bank or the
LC Issuer shall be delivered by the Administrative Agent to such Bank or the LC
Issuer in the same type of funds which the Administrative Agent received at such
Bank’s or the LC Issuer’s address specified pursuant to Article XIII or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Bank. Any payment to be delivered by the Administrative Agent pursuant
to the foregoing sentence shall be delivered (a) if the corresponding payment
was received by the Administrative Agent by noon on a Business Day, on such
Business Day, and (b) otherwise, on the Business Day immediately following the
Administrative Agent’s receipt of the corresponding payment. The Company
authorizes the Administrative Agent to charge the account of the Company for
each payment of principal, Reimbursement Obligations and interest as it becomes
due hereunder. Any payment made by the Company prior to a date when due shall be
applied as the Company may determine; provided that, except as otherwise
provided herein, any such payment shall be applied ratably among the Banks in
accordance with their respective Pro Rata Shares. Each reference to the
Administrative Agent in this Section 2.4 shall also be deemed to refer, and
shall apply equally, to the LC Issuer, in the case of payments required to be
made by the Company to the LC Issuer pursuant to Section 2.7.6.
 
2.4.9  Evidence of Indebtedness; Telephonic Notices.
 
(i)  Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Bank resulting
from each Loan made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.
 
(ii)  The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Bank hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time and (d) the amount of any sum
received by the Administrative Agent hereunder from the Company and each Bank’s
share thereof.
 
(iii)  The entries maintained in the accounts maintained pursuant to clauses (i)
and (ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided that the failure of the Administrative
Agent or any Bank to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Obligations in
accordance with their terms.
 
 
16

--------------------------------------------------------------------------------


 
(iv)  Any Bank may request that its Loans be evidenced by a Note. In such event,
the Company shall execute and deliver to such Bank a Note payable to the order
of such Bank. Each Bank is authorized to record on the schedule attached to its
Note, or otherwise record in accordance with its usual practice, the date and
amount of each Loan made by such Bank; provided that any failure to so record
shall not affect the Company’s obligations under any Note.
 
(v)  The Company authorizes the Banks and the Administrative Agent to extend
Advances and effect Rate Option selections based on telephonic notices made by
any person the Administrative Agent or any Bank in good faith believes to be an
Authorized Officer. The Company agrees to deliver promptly to the Administrative
Agent a written confirmation of each telephonic notice signed by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Banks, the records of the
Administrative Agent and the Banks shall govern absent manifest error.
 
2.4.10  Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Bank of the contents of each borrowing
notice and payment notice received by it hereunder promptly and in any event
before the close of business on the same Business Day of receipt thereof (or, in
the case of borrowing notices with respect to Floating Rate Advances, within one
hour of receipt thereof). Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Bank of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify each
Bank of the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Bank prompt notice of
each change in the Prime Rate.
 
2.4.11  Non-Receipt of Funds by the Administrative Agent. Unless the Company or
a Bank, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Bank, the proceeds of a Loan, or (ii) in the case of the Company,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Banks, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Bank or the Company, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Bank, the
Federal Funds Effective Rate for such day or (y) in the case of payment by the
Company, the interest rate applicable to the relevant Loan.
 
17

--------------------------------------------------------------------------------


 
2.4.12  Changes in Aggregate Commitment. (i) The Company may at any time after
the date hereof cancel the Aggregate Commitment in whole, or in a minimum
aggregate amount of $5,000,000 (and in integral multiples of $1,000,000) ratably
among the Banks upon at least five days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of such reduction;
provided that no such notice of cancellation shall be effective to the extent
that it would reduce the Aggregate Commitment to an amount which would be less
than the Aggregate Outstanding Credit Exposure at the time such cancellation is
to take effect. Any notice of cancellation given pursuant to this Section shall
be irrevocable and shall specify the date upon which such cancellation is to
take effect.
 
(ii)  The Company may, from time to time, by means of a letter delivered to the
Administrative Agent substantially in the form of Exhibit E, request that the
Aggregate Commitment be increased by an amount not exceeding (in the aggregate
for all such increases) $150,000,000 by (a) increasing the Commitment of one or
more Banks which have agreed to such increase and/or (b) adding one or more
commercial banks or other Persons as a party hereto (each an “Additional Bank”)
with a Commitment in an amount agreed to by any such Additional Bank; provided
that no Additional Bank shall be added as a party hereto without the written
consent of the Administrative Agent (which shall not be unreasonably withheld)
or if an Unmatured Default or a Default exists. Any increase in the Aggregate
Commitment pursuant to this clause (ii) shall be effective three Business Days
(or such other period of time as the Administrative Agent, the Company and the
applicable increasing or new Bank shall agree) after the date on which the
Administrative Agent has received and accepted the applicable increase letter in
the form of Annex 1 to Exhibit E (in the case of an increase in the Commitment
of an existing Bank) or assumption letter in the form of Annex 2 to Exhibit E
(in the case of the addition of a new Bank). The Administrative Agent shall
promptly notify the Company and the Banks of any increase in the amount of the
Aggregate Commitment pursuant to this clause (ii) and of the Commitment and Pro
Rata Share of each Bank after giving effect thereto. The Company acknowledges
that, in order to maintain Advances in accordance with each Bank’s Pro Rata
Share of all outstanding Advances prior to any increase in the Aggregate
Commitment pursuant to this clause (ii), a reallocation of the Commitments as a
result of a non-pro-rata increase in the Aggregate Commitment may require
prepayment of all or portions of certain Advances on the date of such increase
(and any such prepayment shall be subject to the provisions of Section 3.3).
 
2.4.13  Extension of Scheduled Termination Date. The Company may, not more than
90 nor less than 30 days prior to the first and second anniversaries of the date
of this Agreement (each an “Anniversary Date”), submit to the Administrative
Agent a request (an “Extension Request”) for a one year extension of the
scheduled Termination Date. The Administrative Agent shall promptly forward a
copy of such Extension Request to each Bank. In response to such request, each
Bank shall, not later than the earlier of 30 days after receipt of such notice
and 15 days prior to the applicable Anniversary Date, notify the Administrative
Agent whether it is willing (in its sole and complete discretion) to extend the
scheduled Termination Date for an additional year (and any Bank that fails to
give such notice to the Administrative Agent shall be deemed to have elected not
to extend the scheduled Termination Date). The Administrative Agent will notify
the Company of the decisions of the Banks no later than 10 days prior to the
relevant Anniversary Date. If the Required Banks elect to extend the scheduled
Termination Date, then on the relevant Anniversary Date the scheduled
Termination Date for all Banks that agreed to extend the Termination Date shall
be extended for an additional year; provided that (a) no Default or Unmatured
Default exists on such Anniversary Date and (b) the representations and
warranties set forth in Article V are true and correct in all material respects
on such Anniversary Date. The Commitment of any Bank that elects, or is deemed
to have elected, not to extend the scheduled Termination Date (a “Declining
Bank”) shall terminate on the existing scheduled Termination Date (without
regard to any extension by the other Banks), and the Pro Rata Shares of the
remaining Banks shall be appropriately adjusted on such date. The Company may,
at its sole expense and effort, upon notice to any Declining Bank and the
Administrative Agent, require such Declining Bank to assign its rights and
obligations hereunder to an assignee selected by the Company that is willing to
accept such assignment; provided that (i) such assignment shall not conflict
with any law, rule or regulation or order of any court or other governmental
authority, (ii) in the case of an assignee that is not a Bank, the Company shall
have received a written consent of the Administrative Agent and the LC Issuer
(which consents shall not be unreasonably withheld), and (iii) the Company or
such assignee shall have paid (x) to such Declining Bank in immediately
available funds the principal of and interest accrued to the date of such
payment on the Loans made by it hereunder and all other amounts owed to it
hereunder and (y) the fee payable to the Administrative Agent pursuant to
Section 12.3.2. Upon any such assignment, the scheduled Termination Date for the
assignee shall be the latest scheduled Termination Date for any Bank hereunder.
 
18

--------------------------------------------------------------------------------


 
2.5  Lending Installations. Each Bank may book its Loans and its participations
in any LC Obligations, and the LC Issuer may book the Facility LCs, at any
Lending Installation selected by such Bank or the LC Issuer, as the case may be,
and each Bank and the LC Issuer may change its Lending Installation from time to
time. Each Bank and the LC Issuer will notify the Administrative Agent and the
Company on or prior to the date of this Agreement of the Lending Installation
which it intends to utilize for each type of Loan hereunder or the Facility LCs,
as the case may be. Each Bank and the LC Issuer may, by written notice to the
Administrative Agent and the Company, change the Lending Installation through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.
 
2.6  Withholding Tax Exemption. At least five Business Days prior to the first
date on which interest or fees are payable hereunder for the account of any
Bank, each Bank that is not incorporated under the laws of the United States of
America, or a state thereof, agrees that it will deliver to each of the Company
and the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such Bank
is entitled to receive payments under this Agreement and the Notes without
deduction or withholding of any United States federal income taxes. Each Bank
which so delivers a Form W-8BEN or W-8ECI further undertakes to deliver to each
of the Company and the Administrative Agent two additional copies of such form
(or a successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent forms so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Company or the
Administrative Agent, in each case certifying that such Bank is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form with respect to it and such Bank advises the
Company and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.
 
19

--------------------------------------------------------------------------------


 
2.7  Facility LCs.
 
2.7.1  Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit (each, a “Facility
LC”), and to renew, extend, increase, decrease or otherwise modify each Facility
LC (“Modify,” and each such action a “Modification”), in each case upon the
request of the Company from time to time from the date of this Agreement to the
date that is 30 days prior to the latest scheduled Termination Date (or, if
earlier, the Termination Date); provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed $100,000,000; (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment; and (iii) the stated
amount of all Facility LCs that have expiry dates after the next scheduled
Termination Date plus the aggregate principal amount of all Eurodollar Advances
that have Interest Periods ending after such Termination Date shall not exceed
the remainder of (a) the Aggregate Commitment minus (b) the aggregate amount of
the Commitments that are scheduled to terminate on such Termination Date. No
Facility LC shall have an expiry date later than the earlier of (a) one year
after its issuance (provided that a Facility LC may provide for the automatic
renewal thereof for additional periods of up to one year each) and (b) five
Business Days prior to the latest scheduled Termination Date.
 
2.7.2  Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.7, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Bank, and each Bank shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the LC Issuer, a participation in such Facility LC (and each Modification
thereof) and the related LC Obligations in accordance with its Pro Rata Share.
 
2.7.3  Notice. Subject to Section 2.7.1, the Company shall give the LC Issuer
notice prior to 10:00 a.m. at least three Business Days prior to the proposed
date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the LC Issuer shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Bank, of the contents
thereof and of the amount of such Bank’s participation in such proposed Facility
LC. The issuance or Modification by the LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Company shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.
 
20

--------------------------------------------------------------------------------


 
2.7.4  LC Fees. The Company shall pay to the Administrative Agent, for the
account of the Banks ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the LC Fee Rate in effect from time to time on the undrawn stated
amount available under such Facility LC. Such fee shall be calculated for actual
days elapsed on the basis of a 360-day year and shall be payable in arrears on
each Payment Date and, with respect to any Bank, on the Termination Date for
such Bank (and, if applicable, thereafter on demand) for any period then ending
for which such fee shall not have been theretofore paid. The Company shall also
pay to the LC Issuer for its own account (x) a fronting fee at the rates and
times agreed to by the Company and the LC Issuer from time to time and (y)
documentary and processing charges in connection with the issuance or
Modification of and draws under Facility LCs in accordance with the LC Issuer’s
standard schedule for such charges as in effect from time to time.
 
2.7.5  Administration; Reimbursement by Banks. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the LC
Issuer shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Company and each other Bank as to the amount to be paid by
the LC Issuer as a result of such demand and the proposed LC Payment Date. The
responsibility of the LC Issuer to the Company and each Bank shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the LC Issuer, each Bank shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or Unmatured
Default or any condition precedent whatsoever, to reimburse the LC Issuer on
demand for (i) such Bank’s Pro Rata Share of the amount of each payment made by
the LC Issuer under each Facility LC (the date of such payment by the LC Issuer,
an “LC Payment Date”) to the extent such amount is not reimbursed by the
Company, or paid by the making of a Floating Rate Advance, pursuant to Section
2.7.6 below, plus (ii) interest on the foregoing amount to be reimbursed by such
Bank, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. on such date, from
the next succeeding Business Day) to the date on which such Bank pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.
 
21

--------------------------------------------------------------------------------


 
2.7.6  Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on the applicable LC
Payment Date for any amount paid by the LC Issuer upon any drawing under any
Facility LC, without presentment, demand, protest or other formalities of any
kind; provided that neither the Company nor any Bank shall hereby be precluded
from asserting any claim for direct (but not consequential) damages suffered by
the Company or such Bank to the extent, but only to the extent, caused by (i)
the willful misconduct or gross negligence of the LC Issuer in determining
whether a request presented under any Facility LC issued by it complied with the
terms of such Facility LC or (ii) the LC Issuer’s failure to pay under any
Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. If the Company
fails to so reimburse the LC Issuer by 2:00 P.M. on the applicable LC Payment
Date, the Administrative Agent shall promptly notify each Bank of such LC
Payment Date, the amount of the unpaid Reimbursement Obligation and such Bank’s
Pro Rata Share thereof. In such event, the Company shall be deemed to have
requested a Floating Rate Advance to be disbursed on the applicable LC Payment
Date in an amount equal to the unpaid Reimbursement Obligation, without regard
to the minimum and multiples specified in Section 2.4.2 for Floating Rate
Advances, but subject to the amount of the unutilized portion of the Aggregate
Commitment and the conditions set forth in Article IV. Any Reimbursement
Obligation that is not fully refinanced by the making of a Floating Rate Advance
because the conditions set forth in Article IV cannot be satisfied or for any
other reason shall bear interest payable on demand from such LC Payment Date to
the date of reimbursement, at a rate of interest per annum equal to the rate
applicable to Floating Rate Advances (plus, beginning on the third Business Day
after the LC Issuer notifies the Company that the LC Issuer has paid the
applicable drawing, 2%). The LC Issuer will pay to each Bank ratably in
accordance with its Pro Rata Share all amounts received by it from the Company
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Bank has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.7.5.
 
2.7.7  Obligations Absolute. The Company’s obligations under this Section 2.7
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against the LC Issuer, any Bank or any beneficiary of a
Facility LC. The Company further agrees with the LC Issuer and the Banks that
the LC Issuer and the Banks shall not be responsible for, and the Company’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Company or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Company agrees that any
action taken or omitted by the LC Issuer or any Bank under or in connection with
each Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon the Company and shall
not put the LC Issuer or any Bank under any liability to the Company. Nothing in
this Section 2.7.7 is intended to limit the right of the Company to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.7.6.
 
22

--------------------------------------------------------------------------------


 
2.7.8  Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer in good faith. The LC
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
the Required Banks as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.7, the LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Banks, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Banks and any future holders of a
participation in any Facility LC.
 
2.7.9  Indemnification. The Company hereby agrees to indemnify and hold harmless
each Bank, the LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Bank, the LC
Issuer or the Administrative Agent may incur (or which may be claimed against
such Bank, the LC Issuer or the Administrative Agent by any Person whatsoever)
by reason of or in connection with the issuance, execution and delivery or
transfer of or payment or failure to pay under any Facility LC or any actual or
proposed use of any Facility LC, including any claim, damage, loss, liability,
cost or expense which the LC Issuer may incur (i) by reason of or in connection
with the failure of any other Bank to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any right the
Company may have against any defaulting Bank) or (ii) by reason of or on account
of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Company shall not be required to indemnify any
Bank, the LC Issuer or the Administrative Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of the LC Issuer in determining
whether a request presented under any Facility LC complied with the terms of
such Facility LC or (y) the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Nothing in this Section 2.7.9 is intended to
limit the obligations of the Company under any other provision of this
Agreement.
 
23

--------------------------------------------------------------------------------


 
2.7.10  Banks’ Indemnification. Each Bank shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.7 or any
action taken or omitted by such indemnitees hereunder.
 
2.7.11  Facility LC Collateral Account. The Company agrees that it will, upon
the request of the Administrative Agent or the Required Banks and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Banks in respect of any Facility LC, maintain a
special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of such Company but under the sole dominion and control of the
Administrative Agent, for the benefit of the Banks and in which the Company
shall have no interest other than as set forth in Section 8.1. Except as
otherwise expressly provided herein, the Company shall have no obligation to
deposit or maintain funds in the Facility LC Collateral Account. The Company
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Banks and the LC Issuer, a security interest in
all of the Company’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of JPMorgan having a
maturity not exceeding 30 days. Nothing in this Section 2.7.11 shall either
obligate the Administrative Agent to require the Company to deposit any funds in
the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 8.1; provided that if one or more
Facility LCs are outstanding on the Termination Date, the Company shall deposit
and thereafter maintain funds in the Facility LC Collateral Account in an amount
equal to the undrawn stated amount available under all such Facility LCs plus
all fees that would be payable thereon pursuant to Section 2.7.4 assuming each
Facility LC is drawn on the scheduled expiration date thereof. The
Administrative Agent shall, at the request of the Company, notify the Company of
(a) the amount of funds on deposit in the Facility LC Collateral Account and (b)
the amount required to be on deposit in the Facility LC Collateral Account
pursuant to the proviso in the foregoing sentence. So long as no Default or
Unmatured Default exists, the Administrative Agent shall, promptly upon request
of the Company, return to the Company any amount held in the Facility LC
Collateral Account pursuant to the proviso to the second preceding sentence in
excess of the amount required by such proviso.
 
24

--------------------------------------------------------------------------------


 
2.7.12  Rights as a Bank. In its capacity as a Bank, the LC Issuer shall have
the same rights and obligations as any other Bank.
 
ARTICLE III  
 
CHANGE IN CIRCUMSTANCES
 
3.1  Yield Protection. If after the date of this Agreement any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any interpretation
thereof, or compliance of any Bank or any applicable Lending Installation or the
LC Issuer with any of the foregoing,
 
(i)  subjects any Bank, any applicable Lending Installation or the LC Issuer to
any tax, duty, charge or withholding on or from payments due from the Company
(excluding taxation of the overall net income of any Bank, any applicable
Lending Installation or the LC Issuer), or changes the basis of taxation of
payments to any Bank or the LC Issuer in respect of its Loans, Facility LCs or
participations therein or other amounts due it hereunder, or
 
(ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank, any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or
 
(iii)  imposes any other condition the result of which is to increase the cost
to any Bank, any applicable Lending Installation or the LC Issuer of making,
funding or maintaining Loans or of issuing or participating in Facility LCs or
reduces any amount receivable by any Bank, any applicable Lending Installation
or the LC Issuer in connection with loans, or requires any Bank, any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Loans, Facility LCs or participations therein held or
interest received by it, by an amount deemed material by such Bank or the LC
Issuer, or
 
(iv)  affects the amount of capital required or expected to be maintained by any
Bank, any applicable Lending Installation or the LC Issuer or any corporation
controlling any Bank or the LC Issuer and such Bank or the LC Issuer, as the
case may be, determines the amount of capital required is increased by or based
upon the existence of this Agreement or its obligation to make Loans hereunder
or to issue or participate in Facility LCs hereunder or of commitments of this
type,
 
25

--------------------------------------------------------------------------------


 
then, within 15 days of demand by such Bank or the LC Issuer, the Company shall
pay such Bank or the LC Issuer, as the case may be, that portion of such
increased expense incurred (including, in the case of Section 3.1(iv), any
reduction in the rate of return on capital to an amount below that which it or
such Lending Installation or corporation could have achieved but for such law,
rule, regulation, policy, guideline or directive and after taking into account
such Bank’s or the LC Issuer’s policies as to capital adequacy) or reduction in
an amount received which such Bank or the LC Issuer determines is attributable
to making, funding and maintaining its Loans and/or issuing or participating in
Facility LCs and its Commitment.
 
3.2  Availability of Rate Options. If (a) any Bank determines, and notifies the
Company and the Administrative Agent, that maintenance of its Eurodollar Loans
at a suitable Lending Installation would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, or (b) the
Required Banks determine that (i) deposits of a type and maturity appropriate to
match fund Eurodollar Advances are not available or (ii) the Eurodollar Rate for
any Interest Period does not accurately reflect the cost of making or
maintaining Eurodollar Loans for such Interest Period, then the Administrative
Agent shall suspend the availability of Eurodollar Advances and, in the case of
clause (a), require any outstanding Eurodollar Loan of such Bank to be repaid at
the end of each Interest Period therefor or on such earlier date as may be
required by the applicable law, rule, regulation or directive (it being
understood that, so long as the circumstances described in clause (a) continue,
such Bank shall make and maintain Floating Rate Loans in an amount equal to its
Pro Rata Share of each Eurodollar Advance).
 
3.3  Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued or a Floating Rate Advance is not converted to a Eurodollar
Advance on the date specified by the Company for any reason other than default
by the Banks, the Company will indemnify each Bank for any loss or cost incurred
by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain the Eurodollar Advance (but
excluding lost profits).
 
3.4  Bank Statements; Survival of Indemnity. To the extent reasonably possible,
each Bank and the LC Issuer, as applicable, shall designate an alternate Lending
Installation or take such other actions with respect to its Eurodollar Loans or
Facility LCs or participations therein to reduce any liability of the Company to
such Bank or the LC Issuer, as the case may be, under Section 3.1 or to avoid
the unavailability of a Rate Option under Section 3.2, so long as such
designation or the taking of such actions is not disadvantageous to such Bank or
the LC Issuer, as the case may be. Each Bank and the LC Issuer, as the case may
be, shall deliver a written statement of such Bank as to the amount due, if any,
under Section 3.1 or 3.3. Such written statement shall set forth in reasonable
detail the calculations upon which such Bank or the LC Issuer determined such
amount and shall be final, conclusive and binding on the Company in the absence
of manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Bank funded
its Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement shall
be payable within 10 Business Days after receipt by the Company of the written
statement. The obligations of the Company under Sections 3.1 and 3.3 shall
survive payment of the Obligations and termination of this Agreement.
 
26

--------------------------------------------------------------------------------


 
3.5  Substitution of Bank. In the event that any Bank delivers to the Company a
certificate as to an amount due under Section 3.1 or delivers a notice pursuant
to Section 3.2, the Company may, at its sole expense and effort, require such
Bank to transfer and assign, without recourse (in accordance with Section 12.3)
all (but not less than all) of its interests, rights and obligations under this
Agreement to an assignee which shall assume such assigned obligations (which
assignee may be another Bank, if a Bank accepts such assignment); provided that
(i) such assignment shall not conflict with any law, rule or regulation or order
of any court or other governmental authority, (ii) the Company shall have
received a written consent of the Administrative Agent in the case of an entity
that is not a Bank, which consent shall not be unreasonably withheld, (iii) the
Company or such assignee shall have paid to the assigning Bank in immediately
available funds the principal of and interest accrued to the date of such
payment on the Loans made by it hereunder and all other amounts owed to it
hereunder and the fee payable to the Administrative Agent pursuant to Section
12.3.2 and (iv) nothing in the foregoing is intended or shall be construed as
obligating any Bank to locate such an assignee.
 
ARTICLE IV  
 
CONDITIONS PRECEDENT
 
4.1  Conditions to Effectiveness. This Agreement shall become effective on the
date that the Administrative Agent has received (a) counterpart signature pages
hereto executed by the Company, the Administrative Agent, the LC Issuer and the
Banks, [(b) evidence, reasonably satisfactory to the Administrative Agent, that
the Company has paid all amounts payable to any “Bank” under the Existing
Agreement that will not be a Bank hereunder] and [(c)] the following documents,
with (except in the case of clause (vi) below) sufficient copies to provide one
copy for each Bank:
 
(i)  Copies of the Articles of Incorporation of the Company, together with all
amendments, and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation, as well
as any other information that any Bank may request that is required by Section
326 of the USA PATRIOT ACT or necessary for the Administrative Agent or any Bank
to verify the identity of the Company as required by Section 326 of the USA
PATRIOT ACT.
 
(ii)  Copies, certified by the Secretary or Assistant Secretary of the Company,
of its By-Laws and of its Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for any Bank) authorizing
the execution of the Loan Documents.
 
27

--------------------------------------------------------------------------------


 
(iii)  An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Company, which shall identify by name and title and bear the
signature of the officers of the Company authorized to sign the Loan Documents
and to make borrowings hereunder, upon which certificate the Banks shall be
entitled to rely until informed of any change in writing by the Company.
 
(iv)  A certificate, signed by the President, the Chief Financial Officer or the
Treasurer of the Company, stating that on the date of the effectiveness of this
Agreement, (a) the representations and warranties set forth in Article V are
true and correct in all material respects and (b) no Default or Unmatured
Default has occurred and is continuing.
 
(v)  A written opinion of the Company’s counsel, addressed to the Banks in
substantially the form of Exhibit B.
 
(vi)  A Note payable to the order of each Bank that has requested a Note.
 
(vii)  Such other documents as any Bank or its counsel may have reasonably
requested.
 
4.2  Each Credit Extension. The Banks and the LC Issuer shall not be required to
make any Credit Extension, unless on the applicable Credit Extension Date:
 
(i)  There exists no Default or Unmatured Default.
 
(ii)  The representations and warranties contained in Article V, except the
representations and warranties contained in Sections 5.6 and 5.7, are true and
correct in all material respects as of such Credit Extension Date.
 
Each Borrowing Notice with respect to an Advance and each request for issuance
of a Facility LC shall constitute a representation and warranty by the Company
that the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
 
ARTICLE V  
 
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants to the Banks that:
 
5.1  Organization, etc. The Company is a corporation validly organized and
existing and in good standing under the laws of the state of its incorporation,
is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its business requires such
qualification, and has full power and authority and holds all requisite
governmental licenses, permits and other approvals to own and hold under lease
its property and to conduct its business substantially as currently conducted,
except where the failure to be so qualified as a foreign corporation or to hold
such licenses, permits and other approvals would not reasonably be expected to
have a material adverse effect on the Company’s ability to perform its
obligations under this Agreement.
 
28

--------------------------------------------------------------------------------


 
5.2  Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by the Company of the Loan Documents are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not
 
(a)  contravene the Company’s articles of incorporation, by-laws, and all
shareholder agreements, voting trusts, and similar arrangements applicable to
any of its authorized shares;
 
(b)  contravene any law or governmental regulation or court decree or order, or
any material contractual restriction, binding on or affecting the Company; or
 
(c)  result in, or require the creation or imposition of, any lien on any of the
Company’s properties.
 
5.3  Government Approval, Regulation, etc. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required for the due execution, delivery or
performance by the Company of the Loan Documents, except for one or more orders
of FERC which have been duly obtained and are in full force and effect. The
Company is not an “investment company” within the meaning of the Investment
Company Act of 1940.
 
5.4  Validity, etc. This Agreement constitutes, and, on the due execution and
delivery thereof, each other Loan Document will constitute, the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general applicability and by the effect of general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law) and except that no representation or warranty is made as to the
indemnification provisions of Section 9.7 or the provisions of this Agreement
purporting to authorize conclusive determinations by the Banks.
 
5.5  Financial Information. The audited balance sheets of the Company and its
Subsidiaries as at December 31, 2005, and the unaudited consolidated balance
sheets of the Company and its Subsidiaries as at March 31, 2006, and the related
consolidated statements of income, capitalization, cash flows and retained
earnings, copies of which have been furnished to the Banks, have been prepared
in accordance with GAAP consistently applied, except as may be otherwise
indicated in the notes thereto, and present fairly the consolidated financial
condition of the corporations covered thereby as at the dates thereof and the
results of their operations for the periods then ended.
 
5.6  No Material Adverse Change. Since March 31, 2006, there has been no
material adverse change in the consolidated financial condition, operations,
assets, business, properties or prospects of the Company and its Subsidiaries,
taken as a whole.
 
29

--------------------------------------------------------------------------------


 
5.7  Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of any Authorized Officer, threatened litigation, action, proceeding
or labor controversy affecting the Company or any of its Subsidiaries, or any of
their respective properties, assets or revenues, which could reasonably be
expected to have a material adverse effect on the consolidated financial
condition, operations, assets, business, properties or prospects of the Company
and its Subsidiaries, taken as a whole, or which purports to affect the
legality, validity or enforceability of the Loan Documents, except as disclosed
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2005, the Company’s Quarterly Report on Form 10-Q for the quarter ended March
31, 2006, or as heretofore disclosed in writing to the Banks.
 
5.8  Subsidiaries. The Company has no material Subsidiaries.
 
5.9  Taxes. The Company and each of its Subsidiaries has filed all federal and
other material tax returns and reports required by law to have been filed and
has paid all material taxes and governmental charges thereby shown to be owing,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.
 
5.10  Regulations U and X. The Company is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates Regulation U or
Regulation X. Terms for which meanings are provided in Regulation U or
Regulation X, as from time to time in effect, are used in this Section 5.10 with
such meanings.
 
5.11  ERISA. The Unfunded Liabilities of all Plans do not in the aggregate
exceed an amount which, if asserted against the Company as a matured liability,
could reasonably be expected to have a material adverse effect on the
consolidated financial condition, operations, assets, business, properties or
prospects of the Company and its Subsidiaries, taken as a whole. Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Company nor any other members of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to terminate any
Plan.
 
5.12  Environmental Matters. In the ordinary course of its business, the Company
conducts an ongoing review of the effect of environmental laws on the business,
operations and properties of the Company, in the course of which it identifies
and evaluates associated liabilities and costs (including any capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with environmental protection standards imposed by law or
as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Company has reasonably concluded that environmental laws (as in
effect on the date on which this warranty is made or deemed made) are unlikely
to have a material adverse effect on the business, financial condition, or
results of operations of the Company and its Subsidiaries, considered as a
whole.
 
30

--------------------------------------------------------------------------------


 
ARTICLE VI  
 
COVENANTS
 
During the term of this Agreement, unless the Required Banks shall otherwise
consent in writing:
 
6.1  Financial Information, Reports, Notices, etc.
 
(a)  The Company will furnish to the Administrative Agent (which shall promptly
forward a copy to each Bank) copies of the following financial statements (which
shall be prepared on a consolidated basis if the Company shall have any
Subsidiaries), reports and information:
 
(i)  Within 120 days after the close of each fiscal year of the Company, a
balance sheet of the Company as of the end of such fiscal year and the related
statements of income, capitalization, cash flows and retained earnings, each
prepared in accordance with GAAP consistently applied (except for changes in
which the Company’s independent certified public accountants concur) in
reasonable detail and certified by a firm of independent certified public
accountants selected by the Company; and
 
(ii)  Within 60 days after the close of each of the first three quarters of the
Company’s fiscal year, the unaudited quarterly interim financial reports of the
Company.
 
Delivery by the Company of copies of the Company’s Annual Report on Form 10-K
filed with the Securities and Exchange Commission for any year shall satisfy the
Company’s obligation under clause (i) of this Section 6.1(a) with respect to
such year, and delivery by the Company to the Banks of a copy of the Company’s
Quarterly Report on Form 10-Q filed with such Commission for any quarter shall
satisfy the Company’s obligation under clause (ii) of this Section 6.1(a) with
respect to such quarter. The Company will also furnish to the Administrative
Agent (which shall promptly forward a copy to each Bank), together with the
financial statements required under this Section 6.1(a), copies of a compliance
certificate in substantially the form of Exhibit D signed by an Authorized
Officer showing the calculations necessary to determine compliance with Section
6.10 of this Agreement.
 
(b) The Company shall promptly, from time to time, furnish to any Bank such
information regarding the operations, business affairs and financial condition
of the Company as such Bank (acting through the Administrative Agent) may
reasonably request.
 
6.2  Use of Proceeds. The Company will use the proceeds of the Advances to repay
outstanding Indebtedness, to pay the purchase price, tender price or redemption
price (principal component only without any interest component) of the
Tax-Exempt Bonds, to support commercial paper issuance and for other general
corporate purposes.
 
31

--------------------------------------------------------------------------------


 
6.3  Corporate Existence. The Company agrees that during the term of this
Agreement it will maintain its corporate existence and its good standing in
those states in which it is required to maintain such existence and standing in
order to conduct its business, will not dissolve or otherwise dispose of all or
substantially all of its assets and will not consolidate with or merge into
another corporation unless the acquirer of its assets or the corporation with
which it shall consolidate or into which it shall merge shall be a corporation
organized under the laws of one of the states of the United States of America,
shall be a solvent corporation and shall assume in writing all of the
obligations of the Company under the Loan Documents. Notwithstanding the
foregoing, nothing in this Agreement shall restrict the Company from
restructuring its operations or organization for the purpose of conducting its
business in a manner deemed solely by the Company to be appropriate and any such
restructuring or reorganization shall not constitute a violation of this
Agreement unless it has a material adverse effect on the validity or
enforceability of the Loan Documents or the liability of the Company thereunder.
 
6.4  Books and Records. The Company will keep books and records reflecting all
of its business affairs and transactions in accordance with GAAP and permit the
Administrative Agent (or any Bank together with the Administrative Agent) or any
representative thereof (subject to Section 9.15), at reasonable times and
intervals and at the expense of the Administrative Agent or such Bank, to visit
its principal offices, discuss financial matters with its officers and examine
and make copies of any of its books and other corporate records.
 
6.5  Litigation Notice. The Company will, promptly after an Authorized Officer
obtains knowledge thereof, notify the Administrative Agent (which shall promptly
notify each Bank) in writing of any action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency which
(i) has remained unsettled for a period of 90 days from the commencement thereof
and involves claims for damages or relief in an amount which could reasonably be
expected to have a material adverse effect on the consolidated financial
condition of the Company and its Subsidiaries, taken as a whole, or (ii) has
resulted in a final judgment or judgments for the payment of money in an amount
which has a materially adverse effect on the consolidated financial condition of
the Company and its Subsidiaries, taken as a whole.
 
6.6  Notice of Default or Unmatured Default. The Company will promptly notify
the Administrative Agent (which shall promptly notify each Bank) of any Default
or Unmatured Default of which any Authorized Officer has knowledge, setting
forth the details of such Default or Unmatured Default and any action which the
Company proposes to take with respect thereto.
 
6.7  FERC Approvals. From time to time prior to the date of expiration of each
approval of FERC then in effect with respect to the short-term debt of the
Company, the Company will deliver to the Administrative Agent (which shall
promptly forward a copy to each Bank) a copy of any order issued by FERC
extending, supplementing, or superseding such approval obtained by the Company,
certified as in full force and effect by an Authorized Officer.
 
32

--------------------------------------------------------------------------------


 
6.8  Maintenance of Property; Insurance. The Company will keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted. The Company will maintain with financially
sound and reputable insurance companies insurance on its property in such
amounts and covering such risks as is consistent with sound business practice,
and the Company will furnish to any Bank upon request full information as to the
insurance carried.
 
6.9  Compliance with Laws. The Company will comply in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including environmental laws, ERISA, the USA Patriot
Act, the U.S. Bank Secrecy Act and any sanction program administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control of the United
States Department of Treasury, and rules and regulations thereunder) except
where either (i) the necessity of compliance therewith is contested in good
faith by appropriate proceedings or (ii) the failure to so comply would not
reasonably be expected to have a material adverse effect on the business,
financial condition, or results of operations of the Company and its
Subsidiaries, considered as a whole.
 
6.10  Debt to Capitalization Ratio. The Company will not permit the ratio of (a)
Consolidated Debt to (b) the sum of Consolidated Debt plus Consolidated Net
Worth to exceed 0.65 to 1 as of the last day of any fiscal quarter of the
Company.
 
6.11  Liens. The Company will not, nor will it permit any Subsidiary to,
directly or indirectly create or assume, except in favor of the Company or a
Wholly-Owned Subsidiary, any mortgage, pledge or other lien or encumbrance upon
any Principal Facility or any interest it may have therein or upon any stock of
any Regulated Subsidiary or any indebtedness of any Subsidiary to the Company or
any other Subsidiary, whether now owned or hereafter acquired, without making
effective provision (and the Company covenants that in such case it will make or
cause to be made, effective provision) whereby the Obligations and any other
indebtedness of the Company then entitled thereto shall be secured by such
mortgage, pledge, lien or encumbrance equally and ratably with any and all other
obligations and indebtedness thereby secured, so long as any such other
obligations and indebtedness shall be so secured; provided that the foregoing
covenant shall not be applicable to (i) the lien of the Midwest Power Indenture,
(ii) Permitted Encumbrances or (iii) any transfer, lease, use or other
encumbrance of or on the Company's or any of its Subsidiary's transmission
assets as required by applicable state or federal order, regulation, rule or
statute.
 
ARTICLE VII  
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1  Non-Payment of Obligations. The Company shall default in the payment or
prepayment when due of any principal of any Loan; the Company shall default (and
such default shall continue unremedied for more than three Business Days) in the
payment when due of any Reimbursement Obligation; or the Company shall default
(and such default shall continue unremedied for a period of 10 days) in the
payment when due of any interest on any Loan, of any facility fee or utilization
fee or of any other Obligation.
 
33

--------------------------------------------------------------------------------


 
7.2  Breach of Warranty. Any representation or warranty of the Company made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of the Company to the Administrative
Agent or the Banks for the purposes of or in connection with this Agreement or
such other Loan Document is or shall be incorrect when made in any material
respect (provided that if such incorrectness is capable of being cured and the
Company is diligently taking all reasonable steps to effect such cure, no
Default shall arise under this Section 7.2 until 15 days after an Authorized
Officer obtains knowledge of such incorrectness).
 
7.3  Non-Performance of Certain Covenants and Obligations. The Company shall
default in the due performance and observance of any of its obligations under
Section 6.2 or 6.3 (other than with respect to maintenance of good standing in
jurisdictions which are not its jurisdiction of incorporation).
 
7.4  Non-Performance of Other Covenants and Obligations. The Company shall
default in the due performance and observance of any other agreement contained
herein or in any other Loan Document, and such default shall continue unremedied
for a period of 30 days after notice thereof shall have been given to the
Company by the Administrative Agent or any Bank.
 
7.5  Default on Other Indebtedness. A default shall occur in the payment when
due (subject to any applicable grace period), whether by acceleration or
otherwise, of any other Indebtedness of the Company having a principal amount,
individually or in the aggregate, in excess of $30,000,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause such
Indebtedness to become due and payable prior to its expressed maturity.
 
7.6  Judgments. One or more final judgments or orders for the payment of money
aggregating in excess of $30,000,000 shall be rendered against the Company, and
 
(a)  such judgment(s) or order(s) shall not have been vacated, bonded,
discharged or stayed pending appeal within 30 days after entry thereof or, in
the event of such a stay, such judgment(s) or order(s) shall not be discharged
within 30 days after such stay shall expire; or
 
(b)  any enforcement action shall be lawfully taken by a judgment creditor to
levy upon the assets or properties of the Company to enforce any such judgment,
and such levy shall not be bonded, stayed or otherwise prevented not later than
five days prior to the date of any proposed sale thereunder;
 
provided that clause (a) of this Section 7.6 shall not apply to any judgment(s)
or order(s) as to which the Company is insured if the insurer has admitted in
writing its liability for an amount which, when deducted from the full amount of
the Company’s liability with respect to such judgment(s) or order(s), would
reduce the Company’s remaining liability to an amount less than $30,000,000.
 
34

--------------------------------------------------------------------------------


 
7.7  Bankruptcy, Insolvency etc. The Company shall:
 
(a)  become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due;
 
(b)  apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any substantial
part of its property, or make a general assignment for the benefit of creditors;
 
(c)  in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that the Company hereby expressly authorizes the
Administrative Agent (on behalf of the Banks) to appear in any court conducting
any relevant proceeding during such 60-day period to preserve, protect and
defend its rights under the Loan Documents;
 
(d)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if any such case or proceeding is
not commenced by the Company, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for relief
or shall remain for 60 days undismissed, provided that the Company hereby
expressly authorizes the Administrative Agent (on behalf of the Banks) to appear
in any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend its rights under the Loan Documents; or
 
(e)  take any corporate action authorizing, or in furtherance of, any of the
foregoing.
 
7.8  Unfunded Liabilities. The Unfunded Liabilities of all Plans shall exceed in
the aggregate an amount which, if asserted against the Company as a matured
liability, would reasonably be expected to have a material adverse effect on the
consolidated financial condition, operations, assets, business, properties or
prospects of the Company and its Subsidiaries, taken as a whole; or any
Reportable Event shall occur in connection with any Plan.
 
7.9  Environmental Matters. The Company shall be the subject of any proceeding
or investigation pertaining to the release by the Company or any other Person of
any toxic or hazardous waste or substance into the environment, or any violation
of any federal, state or local environmental, health or safety law or
regulation, which would, in either case, upon a final determination adverse to
the Company, have a material adverse effect on the consolidated financial
condition, operations, assets, business, properties or prospects of the Company
and its Subsidiaries, taken as a whole.
 
35

--------------------------------------------------------------------------------


 
ARTICLE VIII  
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1  Acceleration; Facility LC Collateral Account. (i) If any Default described
in clauses (a) through (d) of Section 7.7 occurs with respect to the Company,
the obligations of the Banks to make Loans hereunder and the obligation and
power of the LC Issuer to issue Facility LCs shall automatically terminate and
the Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, the LC Issuer or any Bank; and
the Company will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the excess of (x) the amount of LC Obligations at
such time over (y) the amount on deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”). If any other Default occurs and is continuing,
the Required Banks may (a) terminate or suspend the obligations of the Banks to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs hereunder, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Company hereby expressly waives, and (b) upon notice to the Company and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
 
    (ii)  If at any time while any Default exists, the Administrative Agent
determines that the Collateral Shortfall Amount is greater than zero, the
Administrative Agent may make demand on the Company to pay, and the Company
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
 
    (iii)  The Administrative Agent may, at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Obligations and any other amounts as shall from time to time
have become due and payable by the Company to the Banks or the LC Issuer under
the Loan Documents.
 
    (iv)  Except as provided in clause (iii) above or in the following two
sentences, at any time while any Default is continuing, neither the Company nor
any Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. Upon the
earlier to occur of (x) the indefeasible payment in full of all Obligations and
the termination of the Aggregate Commitment and (y) the cure or written waiver
of all outstanding Defaults, any funds remaining in the Facility LC Collateral
Account (including any investment income and interest earned on funds deposited
therein) shall be returned by the Administrative Agent to the Company or paid to
whomever may be legally entitled thereto at such time.
 
36

--------------------------------------------------------------------------------


 
    (v)  If, within 14 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Banks to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
hereunder as a result of any Default (other than any Default as described in
clauses (a) through (d) of Section 7.7 with respect to the Company) and before
any judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Banks (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Company, rescind and
annul such acceleration and/or termination. The Administrative Agent shall
promptly return to the Company any funds remaining in the Facility LC Collateral
Account (including any investment income and interest earned on funds deposited
therein) in connection with such acceleration and/or termination.
 
8.2  Amendments. Subject to the provisions of this Article VIII, the Required
Banks (or the Administrative Agent with the consent in writing of the Required
Banks) and the Company may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Banks or the Company hereunder or waiving any
Default hereunder; provided that no such supplemental agreement shall, without
the consent of each Bank affected thereby:
 
(i)  Extend the maturity of any Loan or Reimbursement Obligation or reduce the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon.
 
(ii)  Reduce the percentage specified in the definition of Required Banks.
 
  (iii)  Except as provided in Section 2.4.13, extend the scheduled Termination
Date, increase the amount of the Commitment of any Bank hereunder or permit the
Company to assign its rights under this Agreement.
 
(iv)  Amend this Section 8.2 or Section 11.2.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. No amendment of any provision of this Agreement relating to the LC Issuer
shall be effective without the written consent of the LC Issuer. The
Administrative Agent may waive payment of any fee required under Section 2.3.2
or 12.3.2 without obtaining the consent of any Bank. The LC Issuer may waive
payment of any fee or charge required under the last sentence of Section 2.7.4
without obtaining the consent of any Bank.
 
8.3  Preservation of Rights. No delay or omission of the Banks, the LC Issuer or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Company to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Banks required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Banks until the Obligations
have been paid in full.
 
37

--------------------------------------------------------------------------------


 
ARTICLE IX  
 
GENERAL PROVISIONS
 
9.1  Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive delivery of the Loan Documents
and the making of the Credit Extensions herein contemplated.
 
9.2  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Bank shall be obligated
to extend credit to the Company in violation of any limitation or prohibition
provided by any applicable statute or regulation.
 
9.3  Taxes. Any taxes (excluding income taxes) or other similar assessments or
charges payable or ruled payable by any governmental authority as a result of
the Loan Documents (other than (x) taxes or assessments payable because a Bank
failed to provide the documents required under Section 2.6 and (y) net income
taxes, franchise taxes and other taxes imposed on, or measured by net income,
net profits or receipts of, the Administrative Agent, the LC Issuer or any Bank)
shall be paid by the Company, together with interest and penalties, if any.
 
9.4  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.5  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Company, the Administrative Agent, the LC Issuer and the
Banks and supersede all prior agreements and understandings among the Company,
the Administrative Agent, the LC Issuer and the Banks relating to the subject
matter thereof.
 
9.6  Several Obligations. The respective obligations of the Banks hereunder are
several and not joint and no Bank shall be the partner or agent of any other
(except to the extent to which the Administrative Agent is authorized to act as
such). The failure of any Bank to perform any of its obligations hereunder shall
not relieve any other Bank from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns.
 
38

--------------------------------------------------------------------------------


 
9.7  Expenses; Indemnification. The Company shall reimburse the Administrative
Agent and each Arranger for any reasonable costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Administrative Agent and the Arrangers, which attorneys may be employees
of the Administrative Agent or either Arranger) paid or incurred by the
Administrative Agent or such Arranger in connection with the preparation,
negotiation, execution, delivery, review, amendment and modification of the Loan
Documents. The Company also agrees to reimburse the Administrative Agent, each
Arranger, the LC Issuer and each Bank for any reasonable costs, internal charges
and out-of-pocket expenses (including attorneys’ fees and time charges of
attorneys for the Administrative Agent, the Arrangers, the LC Issuer and the
Banks, which attorneys may be employees of the Administrative Agent, either
Arranger, the LC Issuer or any Bank) paid or incurred by the Administrative
Agent, such Arranger or such Bank in connection with the collection and
enforcement of the Loan Documents. The Company further agrees to indemnify the
Administrative Agent, each Arranger, the LC Issuer and each Bank and each of
their respective directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including all expenses
of litigation or preparation therefor whether or not the Administrative Agent,
either Arranger, the LC Issuer or any Bank is a party thereto) which any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder except
to the extent such losses, claims, damages, penalties, judgments, liabilities
and expenses arise from the gross negligence or willful misconduct of any
indemnified party. The obligations of the parties to this Agreement under this
Section shall survive the termination of this Agreement.
 
9.8  Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Banks.
 
9.9  USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Company pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318: IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Company: When the Company opens an account, the Banks will ask for the Company’s
name, tax identification number, business address and other information that
will allow the Administrative Agent and the Banks to identify the Company. The
Administrative Agent and the Banks may also ask to see the Company’s legal
organizational documents or other identifying documents.
 
9.10  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
39

--------------------------------------------------------------------------------


 
9.11  Nonliability of Banks. The relationship between the Company, on the one
hand, and the Banks, the LC Issuer and the Administrative Agent, on the other
hand, shall be solely that of borrower and lender. None of the Administrative
Agent, the LC Issuer or any Bank shall have any fiduciary responsibilities to
the Company. None of the Administrative Agent, the LC Issuer or any Bank
undertakes any responsibility to the Company to review or inform the Company of
any matter in connection with any phase of the Company’s business or operations.
 
9.12  CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
9.13  CONSENT TO JURISDICTION. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT,
THE LC ISSUER AND EACH BANK HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN
CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT AND EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND
EACH BANK HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. ANY JUDICIAL PROCEEDING BY THE COMPANY AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY BANK OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY BANK INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
 
9.14  WAIVER OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT, THE LC ISSUER
AND EACH BANK HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
9.15  Confidentiality. Each Bank agrees to hold any confidential information
which it may receive from the Company pursuant to this Agreement, including
information obtained from the books and records of the Company made available
pursuant to Section 6.4, in confidence, except for disclosure (i) to other Banks
and their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to that Bank, (iii) to regulatory officials, (iv) as
requested pursuant to or as required by law, regulation, or legal process, (v)
in connection with any legal proceeding to which that Bank is a party (so long
as such proceeding arises from or is related to this Agreement or the
transactions contemplated hereby), and (vi) permitted by Section 12.4. Each Bank
is hereby authorized to deliver a copy of any information delivered to it if so
requested by any regulatory body having jurisdiction over it; provided that such
Bank will notify the Company of any such request (other than a request arising
in the course of a bank audit, notice of which such Bank shall deliver to the
Company as soon as is practicable) before divulging such information to such
regulatory body unless such disclosure is legally prohibited by the terms of
such request.
 
40

--------------------------------------------------------------------------------


 
ARTICLE X  
 
THE ADMINISTRATIVE AGENT
 
10.1  Appointment. JPMorgan is hereby appointed Administrative Agent hereunder
and under each other Loan Document, and each of the Banks irrevocably authorizes
the Administrative Agent to act as the agent of such Bank. The Administrative
Agent agrees to act as such upon the express conditions contained in this
Article X. The Administrative Agent shall not have a fiduciary relationship in
respect of any Bank by reason of this Agreement.
 
10.2  Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall not have (a) implied duties
to the Banks or (b) any obligation to the Banks to take any action under any
Loan Document other than any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
10.3  General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Banks or any
Bank for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except for
its or their own gross negligence or willful misconduct.
 
10.4  No Responsibility for Loan Documents, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith.
 
10.5  Action on Instructions of Banks. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Banks, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Banks and on all holders of
Notes.
 
10.6  Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Banks, except as to money or securities received by it or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
 
41

--------------------------------------------------------------------------------


 
10.7  Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
 
10.8  Administrative Agent’s Reimbursement and Indemnification. The Banks agree
to reimburse and indemnify the Administrative Agent ratably in proportion to
their respective Pro Rata Shares (i) for any amounts not reimbursed by the
Company for which the Administrative Agent is entitled to reimbursement by the
Company under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Banks, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents, provided that no Bank shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.
 
10.9  Rights as a Bank. With respect to its Commitment, Loans made by it and any
Note issued to it, the Administrative Agent shall have the same rights and
powers hereunder and under any other Loan Document as any Bank and may exercise
the same as though it were not the Administrative Agent, and the term “Bank” or
“Banks” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. Nothing contained herein shall
preclude the Administrative Agent or any other Bank from engaging in any debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Company or any of its Affiliates in which
the Company or such Affiliate is not restricted hereby from engaging with any
other Person.
 
10.10  Bank Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank and based
on the financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
 
10.11  Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Banks and the Company, and the
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Banks. Upon any
such resignation or removal, the Required Banks shall have the right to appoint,
on behalf of the Company and the Banks, a successor Administrative Agent. Such
appointment shall not be made without the prior written consent of the Company.
If no successor Administrative Agent shall have been so appointed by the
Required Banks and shall have accepted such appointment within thirty days after
the retiring Administrative Agent’s giving notice of resignation, then the
Administrative Agent’s resignation shall become effective and the duties and
responsibilities of the Administrative Agent hereunder shall be performed by the
Banks until such time as a new Administrative Agent is appointed by the Required
Banks and such appointment is consented to by the Company. Any successor
Administrative Agent so appointed and approved shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the
Administrative Agent hereunder and under the other Loan Documents. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article X shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.
 
42

--------------------------------------------------------------------------------


 
10.12  Other Agents, Etc. The titles “Syndication Agent”, “Co-Documentation
Agent”, “Senior Managing Agent”, “Co-Agent”, “Arranger” and “Co-Lead Arranger
and Co-Book Runner” are purely honorific, and no Person designated on the cover
page, signature pages, or elsewhere in this Agreement as having any such title
shall have any duties or responsibilities hereunder in such capacity.
 
ARTICLE XI  
 
SETOFF; RATABLE PAYMENTS
 
11.1  Setoff. In addition to, and without limitation of, any rights of the Banks
under applicable law, if the Company becomes insolvent, however evidenced, or
any Default occurs and is continuing, any indebtedness from any Bank to the
Company (including all account balances, whether provisional or final and
whether or not collected or available but excluding amounts maintained by the
Company as part of its normal treasury operations used for the purpose of
conducting the Company’s ordinary ongoing business) may be offset and applied
toward the payment of the Obligations owing to such Bank, whether or not the
Obligations, or any part hereof, shall then be due.
 
11.2  Ratable Payments. If any Bank, whether by setoff or otherwise, has payment
made to it upon its Outstanding Credit Exposure (other than payments received
pursuant to Article III) in a greater proportion than that received by any other
Bank, such Bank agrees, promptly upon demand, to purchase a portion of the Loans
held by the other Banks so that after such purchase each Bank will hold its Pro
Rata Share of the Aggregate Outstanding Credit Exposure. If any Bank, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Bank agrees, promptly upon demand, to take
such action necessary such that all Banks share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 
43

--------------------------------------------------------------------------------


 
ARTICLE XII  
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1  Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Company and the Banks and
their respective successors and assigns, except that (i) the Company shall not
have the right to assign its rights or obligations under the Loan Documents
without the express written consent of the Administrative Agent and the Banks
(which shall not be unreasonably withheld) and (ii) any assignment by any Bank
must be made in compliance with Section 12.3. Notwithstanding clause (ii) of
this Section, any Bank may at any time, without the consent of the Company or
the Administrative Agent, assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank; provided that no such
assignment shall release the transferor Bank from its obligations hereunder. The
Administrative Agent may treat the payee of any Note as the owner thereof for
all purposes hereof unless and until such payee complies with Section 12.3 in
the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Administrative Agent. Any
assignee or transferee of a Note agrees by acceptance thereof to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the holder of any Note, shall be conclusive and binding
on any subsequent holder, transferee or assignee of such Note or of any Note
issued in exchange therefor.
 
12.2  Participations.
 
      12.2.1  Permitted Participants; Effect. Any Bank may, in the ordinary
course of its commercial banking business and in accordance with applicable law,
at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank under the
Loan Documents. In the event of any such sale by a Bank of participating
interests to a Participant, such Bank’s obligations under the Loan Documents
shall remain unchanged, such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Bank shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Company under this Agreement shall be determined as if
such Bank had not sold such participating interests, and the Company and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under the Loan Documents.
 
12.2.2  Voting Rights. Each Bank shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Credit Extension or Commitment in which such Participant has
an interest which forgives principal, interest, fees or any Reimbursement
Obligation or reduces the interest rate or fees payable with respect to any such
Credit Extension or Commitment, or postpones any date fixed for any
regularly-scheduled payment of principal of, or interest or fees on, any such
Credit Extension or Commitment.
 
44

--------------------------------------------------------------------------------


 
 12.2.3  Benefit of Setoff. The Company agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Bank under the Loan Documents, provided that each Bank shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Banks agree to share with
each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Bank, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Bank.
 
12.3  Assignments.
 
12.3.1  Permitted Assignments. Any Bank may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
assign to one or more banks or other entities (each a “Purchaser”) all or any
part of its rights and obligations under the Loan Documents; provided that the
amount being assigned pursuant to each such assignment (determined as of the
effective date specified in the applicable Assignment Agreement (an “Assignment
Effective Date”)) shall (unless each of the Company and the Administrative Agent
otherwise consents) not be less than $10,000,000 or, if less, the entire amount
of such Bank’s Commitment, and shall be in an integral amount of $1,000,000. The
consents of the Administrative Agent, the LC Issuer and, unless a Default has
occurred and is continuing, the Company (which consents shall not be
unreasonably withheld or delayed) shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Bank or an
Affiliate thereof.
 
12.3.2  Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement executed by the applicable assigning Bank and the
applicable Purchaser, together with any consents required by Section 12.3.1, and
(ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment, such assignment shall become effective on the applicable Assignment
Effective Date. On and after the effective date of such assignment, the
applicable Purchaser shall for all purposes be a Bank party to this Agreement
and any other Loan Document executed by the Banks and shall have all the rights
and obligations of a Bank under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Company,
the Banks, the LC Issuer or the Administrative Agent shall be required to
release the transferor Bank with respect to the percentage of the Aggregate
Commitment and Loans assigned to such Purchaser.
 
12.4  Dissemination of Information. The Company authorizes each Bank to disclose
to any Participant or Purchaser, to any direct or indirect contractual
counterparty to any credit derivative transaction relating to obligations of the
Company or to any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Bank’s possession concerning the creditworthiness of the
Company and the Subsidiaries; provided that each Transferee agrees to be bound
by Section 9.15 of this Agreement.
 
45

--------------------------------------------------------------------------------


 
12.5  Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Bank shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 2.6.
 
ARTICLE XIII  
 
NOTICES
 
13.1  Giving Notice. Except as otherwise permitted by Section 2.4.9 with respect
to borrowing notices and Conversion/Continuation Notices, all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Document shall be in writing or by facsimile and addressed or delivered to
such party (i) in the case of the Company or the Administrative Agent, at its
address or facsimile number set forth below its signature hereto, (ii) in the
case of any Bank, at its address or facsimile number set forth in its
Administrative Questionnaire or (iii) in the case of any party to this
Agreement, at such other address or facsimile number as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by facsimile, shall be deemed given when transmitted.
 
13.2  Change of Address. The Company, the Administrative Agent, the LC Issuer
and any Bank may each change the address for service of notice upon it by a
notice in writing to the other parties hereto.
 
ARTICLE XIV  
 
COUNTERPARTS; AMENDMENT AND RESTATEMENT
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery to the
Administrative Agent of a counterpart hereof, or signature page hereto, by
facsimile or electronically in a pdf or similar file shall be effective as
delivery of an original manually-executed counterpart hereof. This Agreement is
an amendment and restatement of the Existing Agreement and, upon the
effectiveness hereof pursuant to Section 4.1, shall replace the Existing
Agreement in its entirety (except that any provision of the Existing Agreement
that by its terms survives the termination thereof shall survive such
replacement).
 
 
   




46

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company, the Banks, the LC Issuer and the Administrative
Agent have executed this Agreement as of the date first above written.
 
 

        MIDAMERICAN ENERGY COMPANY  
   
   
    By:   /s/ Mr. Paul J. Leighton     Name:  Paul J. Leighton     Title:  Vice
President & Corporate Secretary          By: /s/  Mr. Brian K. Hankel   Name:  
Brian K. Hankel   Title:   Vice President & Treasurer        666 Grand Avenue  
 P.O. Box 657    Des Moines, IA 50303-0657        Attention: Treasurer  
 Telecopier: (515) 242-4261

 

S-1

--------------------------------------------------------------------------------


 

        JPMORGAN CHASE BANK, N.A., Individually,    as LC Issuer and as
Administrative Agent  
   
   
    By:   /s/   Thomas L. Casey   Name:   Thomas L. Casey   Title:      Vice
President 

    

S-2

--------------------------------------------------------------------------------


 

        UNION BANK OF CALIFORNIA, N.A.,   Individually and as Syndication Agent
 
   
   
    By:   /s/  Dennis G. Blank   Name:  Dennis G. Blank   Title:    Vice
President

 
 
S-3

--------------------------------------------------------------------------------


 
 

        THE ROYAL BANK OF SCOTLAND plc,    Individually and as a
Co-Documentation Agent  
   
   
    By:   /s/  Andrew N. Taylor   Name:  Andrew N. Taylor   Title:    Vice
President

     

S-4

--------------------------------------------------------------------------------


 
 

        ABN AMRO BANK N.V.,    Individually and as a Co-Documentation Agent   
   
   
    By:   /s/  Kris Grosshans     Name:  Kris Grosshans     Title:    Managing
Director          By: /s/  R. Scott Donaldson     Name:  R. Scott Donaldson    
Title:    Vice President

  

S-5

--------------------------------------------------------------------------------


 

        BNP PARIBAS,    Individually and as a Co-Documentation Agent   
   
   
    By:   /s/   Francis J. Delaney      Name:   Francis J. Delaney    
 Title:     Managing Director          By:  /s/   Mark A. Renaud      Name: 
Mark A. Renaud    Title:    Managing Director

 



S-6

--------------------------------------------------------------------------------


 

        BARCLAYS BANK PLC  
   
   
    By:   /s/  Alison McGuigan   Name:  Alison McGuigan   Title:    Associate
Director


     

S-7

--------------------------------------------------------------------------------


 

        THE BANK OF NEW YORK  
   
   
    By:   /s/  Peter Keller   Name: Peter Keller   Title:   Managing Director  
         Energy Division

 
 

S-7

--------------------------------------------------------------------------------


 

        FIFTH THIRD BANK  
   
   
    By:   /s/  Christopher G. Motley   Name:  Christopher G. Motley   Title:   
Vice President


     

S-9

--------------------------------------------------------------------------------


 

        LEHMAN BROTHERS BANK, FSB  
   
   
    By:   /s/  Gary T. Taylor   Name:  Gary T. Taylor   Title:    Senior Vice
President

 
     

S-10

--------------------------------------------------------------------------------


 

       
MIZUHO CORPORATE BANK, LTD.
 
   
   
    By:   /s/  Makoto Murato   Name: Makoto Murato   Title:   Deputy General
Manager

 

 
S-11

--------------------------------------------------------------------------------


 

        NATIONAL CITY BANK OF THE MIDWEST  
   
   
    By:   /s/  Kevin J. Anderson   Name: Kevin J. Anderson   Title:   Senior
Vice President

 
 
 



S-12

--------------------------------------------------------------------------------


 

       
U.S. BANK NATIONAL ASSOCIATION
 
   
   
    By:   /s/  Karen Nelsen   Name: Karen Nelsen   Title:   Vice Presdient

 
 



S-13

--------------------------------------------------------------------------------


 

        WACHOVIA BANK, NATIONAL ASSOCIATION  
   
   
    By:   /s/  Frederick W. Price   Name:  Frederick W. Price   Title:   
Managing Director

 
     

S-14

--------------------------------------------------------------------------------


 

        WELLS FARGO BANK, N.A.  
   
   
    By:   /s/  Melissa Nachman   Name:  Melissa Nachman   Title:    Vice
President


 
   

S-14

--------------------------------------------------------------------------------


 
 

        WILLIAMS STREET COMMITMENT CORPORATION    (Recourse only to assets of
William Street Commitment Corporation)  
   
   
    By:   /s/  Mark Walton   Name:  Mark Walton   Title:    Assistant Vice
President


    



S-16

--------------------------------------------------------------------------------


 

        FIRST NATIONAL BANK OF OMAHA  
   
   
    By:   /s/  Larry R. Guenther   Name:  Larry R. Guenther   Title:    Vice
President


 
S-17

--------------------------------------------------------------------------------


 




SCHEDULE I
PRICING SCHEDULE



 
A1/A+
A2/A
A3/A-
Baa1/BBB+
Baa2/BBB
Baa3/BBB-
<Baa3/BBB-
STATUS
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Level VII Status
Applicable Margin and LC Fee Rate
0.100%
0.115%
0.155%
0.195%
0.300%
0.400%
0.600%
Facility Fee Rate
0.050%
0.060%
0.070%
0.080%
0.100%
0.125%
0.175%
Utilization Fee Rate
0.100%
0.100%
0.100%
0.100%
0.100%
0.100%
0.100%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final two paragraphs of this Schedule:
 
“Level I Status” exists at any date if, on such date, the Moody’s Rating is A1
or better or the S&P Rating is A+ or better.
 
“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Moody’s Rating is A2 or better or the
S&P Rating is A or better.
 
“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Moody’s Rating is
A3 or better or the S&P Rating is A- or better.
 
“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Moody’s Rating is Baa1 or better or the S&P Rating is BBB+ or better.
 
“Level V Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Moody’s Rating is Baa2 or better or the S&P Rating is BBB or
better.
 
“Level VI Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status and (ii) the Moody’s Rating is Baa3 or better or the S&P
Rating is BBB- or better.
 
“Level VII Status” exists at any date if, on such date, the Company has not
qualified for any other Status.
 
"Moody's Rating" means, at any time, the then-current Rating issued by Moody's
Investors Service, Inc.


“Rating” means, for any credit rating agency, the credit rating assigned to the
senior unsecured long-term debt securities of the Company without third party
credit enhancement (or, if no such debt securities are outstanding, the rating
that such credit rating agency has explicitly stated may be implied from the
rating it has assigned to the outstanding subordinated unsecured long-term debt
securities of the Company without third party credit enhancement), and any
rating assigned to any other debt security of the Company shall be disregarded.
The Rating in effect at any date is that in effect at the close of business on
such date.



--------------------------------------------------------------------------------


 
        "S&P Rating" means, at any time, the then-current Rating issued by
Standard and Poor's Rating Services, a division of The McGraw Hill Companies,
Inc.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, Level VI or Level VII Status.
 
The Applicable Margin, the LC Fee Rate, the Facility Fee Rate and the
Utilization Fee Rate shall be determined in accordance with the foregoing table
based on the Status as determined from the then-current Moody's Rating and S&P
Rating. If at any time the Company has no Moody's Rating or no S&P Rating, Level
VII Status shall exist; provided that if the reason that there is no Moody’s
Rating or no S&P Rating is that Moody’s or S&P, as the case may be, ceases to
issue debt ratings generally, then the Company and the Administrative Agent may
select another nationally-recognized rating agency to substitute for Moody’s or
S&P, as applicable, for purposes of this Schedule (and all references herein to
Moody’s or S&P, as applicable, shall refer to such substitute rating agency),
and until such substitute rating agency is so selected, the Status shall be
determined by reference to the rating most recently in effect prior to such
cessation.


Notwithstanding the foregoing, if there is a differential of two or more ratings
levels by Moody’s and S&P, the Status shall be determined assuming that (a) the
higher rating is equal to the midpoint of the two ratings (e.g., for a split
rating of A3/A+, A is the midpoint and will be deemed to be the higher rating,
and for a split rating of A1/BBB, A3 is the midpoint and will be deemed to be
the higher rating) or (b) if there is no exact midpoint, the higher rating is
equal to the higher of the two middle intermediate ratings (e.g., for a split
rating of Baa1/A+, A is the higher of the two middle intermediate ratings and
will be deemed to be the higher rating, and for a split rating of A2/BB+, Baa1
is the higher of the two middle intermediate ratings and will be deemed to be
the higher rating). 
 

--------------------------------------------------------------------------------




SCHEDULE II
COMMITMENTS AND PRO RATA SHARES


BANK
COMMITMENT
PERCENT
JPMorgan Chase Bank, N.A.
$37,000,000
7.40000000%
Union Bank of California, N.A.
$37.000.000
7.40000000%
The Royal Bank of Scotland plc
$37,000,000
7.40000000%
ABN AMRO Bank N.V.
$32,000,000
6.40000000%
BNP Paribas
$32,000,000
6.40000000%
Barclays Bank PLC
$30,000,000
6.00000000%
The Bank of New York
$30,000,000
6.00000000%
Fifth Third Bank
$30,000,000
6.00000000%
Lehman Brothers Bank, FSB
$30,000,000
6.00000000%
Mizuho Corporate Bank, Ltd.
$30,000,000
6.00000000%
National City Bank of the Midwest
$30,000,000
6.00000000%
U.S. Bank National Association
$30,000,000
6.00000000%
Wachovia Bank, National Association
$30,000,000
6.00000000%
Wells Fargo Bank, N.A.
$30,000,000
6.00000000%
Williams Street Commitment Corporation
$30,000,000
6.00000000%
First National Bank of Omaha
$25,000,000
5.00000000%
TOTAL
$500,000,000
100%






--------------------------------------------------------------------------------



EXHIBIT A
 
NOTE
 
                     , 200_
 
MIDAMERICAN ENERGY COMPANY, an Iowa corporation (the “Company”), promises to pay
to ___________________________ (the “Bank”), on or before the Termination Date
for the Bank, the aggregate unpaid principal amount of all Loans made by the
Bank to the Company pursuant to Section 2.2 of the Credit Agreement referred to
below, in immediately available funds at the main office of JPMorgan Chase Bank,
N.A., as Administrative Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in such Credit Agreement.
 
The Bank shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of July 6, 2006
(as amended or otherwise modified from time to time, the “Credit Agreement”)
among the Company, JPMorgan Chase Bank, N.A., individually and as Administrative
Agent, and the banks named therein, including the Bank. Reference is made to the
Credit Agreement for a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the respective meanings
attributed to them in the Credit Agreement.
 

        MIDAMERICAN ENERGY COMPANY  
   
   
    By:  __________________________   Title: _________________________       
By: __________________________   Title: _________________________


     


--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF
MIDAMERICAN ENERGY COMPANY,
DATED ________, 200_
 

 
 Principal
 Maturity
 Principal
   
 Amount of 
 of Interest
 Amount
 Unpaid
 Date
  Loan
  Period 
 Paid
 Balance

  
   

--------------------------------------------------------------------------------


  

 
EXHIBIT B
 
OPINION OF COUNSEL
 
__________, 2006
 
The Banks which are parties to the
Credit Agreement described below
 
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
[Address]
 
Gentlemen:
 
I am counsel for MidAmerican Energy Company, an Iowa corporation (the
“Company”), and have represented the Company in connection with its execution
and delivery of an Amended and Restated Credit Agreement among the Company,
JPMorgan Chase Bank, N.A., individually and as Administrative Agent, and the
other Banks named therein and dated as of July 6, 2006 (the “Agreement”). All
capitalized terms used in this opinion and not otherwise defined shall have the
meanings attributed to them in the Agreement.
 
I have examined the Company’s articles of incorporation, by-laws and
resolutions, the Loan Documents and such other matters of fact and law which I
deem necessary in order to render this opinion. Based upon the foregoing, it is
my opinion that:
 
l.     The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of its state of incorporation and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
2.     The execution and delivery of the Loan Documents by the Company and the
performance by the Company of the Obligations have been duly authorized by all
necessary corporate action and proceedings on the part of the Company and will
not:
 
(a) require any consent of the Company’s shareholders;
 
(b) violate (i) any law, rule or regulation which is binding upon the Company or
the Company’s articles of incorporation or by-laws or (ii) to the best of my
knowledge, any order, writ, judgment, injunction, decree or award, or any
indenture, instrument or agreement, which is binding upon the Company; or
 
(c) result in, or require, the creation or imposition of any lien pursuant to
the provisions of any indenture, instrument or agreement which is binding upon
the Company.
 
3.     The Loan Documents have been duly executed and delivered by the Company
and constitute legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their terms except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.
 

--------------------------------------------------------------------------------


 
4.     There is no litigation or proceeding pending or, to my knowledge,
threatened against the Company or any Subsidiary which, if adversely determined,
would materially adversely affect the business or condition of the Company and
its Subsidiaries, taken as a whole.
 
5.     No approval, authorization, consent, adjudication or order of any
governmental authority, which has not been obtained by the Company, is required
to be obtained by the Company in connection with the execution and delivery of
the Loan Documents, the borrowings under the Agreement or the payment by the
Company of the Obligations.
 
This opinion may be relied upon by the Banks and their permitted participants,
assignees and other transferees.
 
Very truly yours,
 



--------------------------------------------------------------------------------




EXHIBIT C
 
ASSIGNMENT AGREEMENT
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Bank under the Credit
Agreement and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including any letters of credit and guaranties included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 

 1.     Assignor:  __________________________________________    
 2.     Assignee:  __________________________________________    
 3.     Borrower:  MidAmerican Energy Company      4.     Agent:  JPMorgan Chase
Bank, N.A., as the Administrative Agent under the Credit Agreement.    
 5.     Credit Agreement: The Amended and Restated Credit Agreement dated as of
July 6, 2006 among the Borrower, the Banks party thereto and JPMorgan Chase
Bank, N.A., as Agent.      6.     Assigned Interest:  

 
 
D-1

--------------------------------------------------------------------------------


 
Facility Assigned
Aggregate Amount of Commitment/Loans
for all Banks* 
Amount of
Commitment/Loans
Assigned*
Percentage Assigned of Commitment/Loans1  
____________
$
$
_______%
____________
$
$
_______%
____________
$
$
_______%




  7. Trade Date:    __________________________  2        Effective
Date:  ____________________, 20__ TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.         The terms set
forth in this Assignment and Assumption are hereby agreed to:  ASSIGNOR    NAME
OF ASSIGNOR          By: __________________________________       Title:        
   ASSIGNEE      NAME OF ASSIGNEE            By:_______________________________
     Title:

 
Consented to and 3   Accepted:
JPMORGAN CHASE BANK, N.A., as Agent
 

 By:  ____________________________________  Title:    Consented to:4 

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.
 
2  Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
 
3  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
 
4  To be added only if the consent of the Company and/or other parties (e.g. LC
Issuer) is required by the terms of the Credit Agreement.
 
D-2

--------------------------------------------------------------------------------


 
NAME OF RELEVANT PARTY
 
   By:
 
   Title:
 



 
D-3

--------------------------------------------------------------------------------


 
 
ANNEX 1
TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.


1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document, (v) inspecting any of the
property, books or records of the Company, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Advances or the Loan Documents.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iii) agrees that its payment instructions and
notice instructions are as set forth in Schedule 1 to this Assignment and
Assumption, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment and Assumption,
(vi) it has received a copy of the Credit Agreement, together with copies of
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Bank, and (vii) attached as Schedule 1 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i)
it will, independently and without reliance on the Agent, the Assignor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.


Annex 1

--------------------------------------------------------------------------------


 
2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to the Assignor for amounts which have accrued to the Effective
Date and to the Assignee for amounts which have accrued from and after the
Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.


ADMINISTRATIVE QUESTIONNAIRE
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 
(For Forms for Primary Syndication call _____________ at ________________)
 
(For Forms after Primary Syndication call _____________ at ________________)
 
 
Annex 1

--------------------------------------------------------------------------------



US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 
(For Forms for Primary Syndication call _____________ at ________________)
 
(For Forms after Primary Syndication call _____________ at ________________)
 


Annex 1

--------------------------------------------------------------------------------



EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
To:
The Banks parties to the

   Credit Agreement Described Below

 
This Compliance Certificate is furnished pursuant to the Amended and Restated
Credit Agreement dated as of July 6, 2006 (as amended or otherwise modified from
time to time, the “Agreement”) among the MidAmerican Energy Company (the
“Company”), the banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the respective meanings ascribed thereto in the
Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE COMPANY THAT:
 
1. I am the duly elected                      of the Company;
 
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements; and
 
3. The Company’s Consolidated Debt as of the end of the most recently ended
fiscal quarter is $_________________.
 
4. The Company’s Consolidated Net Worth as of the end of the most recently ended
fiscal quarter is as set forth below:
 
 
 (a) 
 Capital stock and additional paid-in capital plus retained earnings (or minus
accumulated deficit) plus      any decrease (or minus any increase) resulting
from the non-cash effects of SFAS Statement re:    
 Employers’ Accounting for Defined Pension and other Post-Retirement Plans
$         (b)  Preferred securities $        Consolidated Net Worth (sum of
Items 4(a) and4(b))       $                        

 
5. The Company’s Capitalization as of the end of the most recently ended fiscal
quarter is $_________________________ (sum of Items 3 and 4).
 
Annex 1

--------------------------------------------------------------------------------


 
 
     6. The Company’s Debt to Capitalization Ratio as of the end of the most
recently ended fiscal quarter is
__________  divided by __________  = _____  :1.0  
(Item 3)
 
 (Item 5)
     
    
           

  
The foregoing certifications are made and delivered this __ day of _____,
2000__.  
 
Annex 1

--------------------------------------------------------------------------------



EXHIBIT E


INCREASE REQUEST


_________________________, 20___
 
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below
 
Ladies/Gentlemen:
 
Please refer to the Amended and Restated Credit Agreement dated as of July 6,
2006 among MidAmerican Energy Company (the “Company”), various financial
institutions and JPMorgan Chase Bank, N.A., as Administrative Agent (as amended,
modified, extended or restated from time to time, the “Credit Agreement”).
Capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement.
 
In accordance with Section 2.4.12(ii) of the Credit Agreement, the Company
hereby requests an increase in the Aggregate Commitment from $__________ to
$__________. Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as a Bank under
the Credit Agreement with a Commitment of $____________] as set forth in the
letter attached hereto. Such increase shall be effective three Business Days
after the date that the Administrative Agent accepts the letter attached hereto
or such other date as is agreed among the Company, the Administrative Agent and
the [increasing] [new] Bank.
 
Very truly yours,
 

        MIDAMERICAN ENERGY COMPANY  
   
   
     By:  ____________________________    Name: __________________________  
 Title: ___________________________

 
 
Annex 1

--------------------------------------------------------------------------------


 
ANNEX I TO EXHIBIT E
 
[Date]
 
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below
 
Ladies/Gentlemen:
 
Please refer to the letter dated __________, 20__ from MidAmerican Energy
Company(the “Company”) requesting an increase in the Aggregate Commitment from
$__________ to $__________ pursuant to Section 2.4.12(ii) of the Amended and
Restated Credit Agreement dated as of July 6, 2006 among the Company, various
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, modified, extended or restated from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
 
The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acceptance hereof by the Administrative
Agent or on such other date as may be agreed among the Company, the
Administrative Agent and the undersigned.
 
Very truly yours,
 
[NAME OF INCREASING BANK]
 
By: _________________________
Title: ______________________
 
Accepted as of
_________, ____
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 
By: ________________________________
Name: _____________________________
Title: _______________________________
 

 
Annex 1

--------------------------------------------------------------------------------



ANNEX II TO EXHIBIT E
 
[Date]
 
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below
 
Ladies/Gentlemen:
 
Please refer to the letter dated __________, 20___ from MidAmerican Energy
Company (the “Company”) requesting an increase in the Aggregate Commitment from
$__________ to $__________ pursuant to Section 2.4.12(ii) of the Amended and
Restated Credit Agreement dated as of July 6, 2006 among the Company, various
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, modified, extended or restated from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
 
The undersigned hereby confirms that it has agreed to become a Bank under the
Credit Agreement with a Commitment of $__________ effective on the date which is
three Business Days after the acceptance hereof, and consent hereto, by the
Administrative Agent or on such other date as may be agreed among the Company,
the Administrative Agent and the undersigned.
 
The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Company pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Bank under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.
 
The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to become a Bank under the
Credit Agreement; and (ii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution and delivery of this letter and the performance of its
obligations as a Bank under the Credit Agreement.
 
The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent may reasonably request in
connection with the transactions contemplated by this letter.
 

Annex 1

--------------------------------------------------------------------------------



The following administrative details apply to the undersigned:
 

   (A)  Notice Address:                Legal name:       Address:              
 Attention:        Telephone:  (    )      Facsimile:  (    )            (B) 
 Payment Instructions:                Account No.:        At:               
 Reference:        Attention:          

  
The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Bank under the Credit Agreement as set forth in the second
paragraph hereof, the undersigned will be bound by the terms of the Credit
Agreement as fully and to the same extent as if the undersigned were an original
Bank under the Credit Agreement.
 

     Very truly yours,      [NAME OF NEW BANK]              By:        Title:  
     

 

 Accepted and consented to as of    ______________, 20___    JPMORGAN CHASE
BANK, N.A.,    as Administrative Agent  

 

 By:      Name:      Title:          

 
Annex 1

--------------------------------------------------------------------------------


 
CONTENTS



   Clause  Subject Matter
Page
         
ARTICLE I
DEFINITIONS; RULES OF INTERPRETATION
1
 
1.1
Definitions
1
 
1.2
Interpretation.
11
 
1.3
Accounting Terms
11
 
ARTICLE II
THE FACILITY
12
 
2.1
The Facility
12
 
2.1.1
Description of Facility
12
 
2.1.2
Facility Amount
12
 
2.1.3
Availability of Facility
12
 
2.2
Advances
12
 
2.2.1
Advances
12
 
2.2.2
Rate Options
12
 
2.2.3
Method of Selecting Rate Options and Interest Periods for Advances
12
 
2.2.4
Conversion and Continuation of Outstanding Advances
13
 
2.3
Fees
14
 
2.3.1
Facility Fee
14
 
2.3.2
Administrative Agent’s Fees and Arrangers’ Fees
14
 
2.3.3
Upfront Fee
14
 
2.3.4
Utilization Fee
14
 
2.4
General Facility Terms
14
 
2.4.1
Method of Borrowing
14
 
2.4.2
Minimum Amount of Each Advance
14
 
2.4.3
Payment on the Termination Date
14
 
2.4.4
Optional Principal Payments
15
 
2.4.5
Interest Rates and Periods
15
 
2.4.6
Rate after Maturity
15
 
2.4.7
Payment Dates; Interest and Fee Basis
15
 
2.4.8
Method of Payment
16
 
2.4.9
Evidence of Indebtedness; Telephonic Notices
16
 
2.4.10
Notification of Advances, Interest Rates and Prepayments
17
 
2.4.11
Non-Receipt of Funds by the Administrative Agent
17
 
2.4.12
Changes in Aggregate Commitment
18
 
2.4.13
Extension of Scheduled Termination Date
19

 
-i-

--------------------------------------------------------------------------------


 
CONTENTS
 

   Clause  Subject Matter Page           
2.5
Lending Installations
19
 
2.6
Withholding Tax Exemption
20
 
2.7
Facility LCs
20
 
2.7.1
Issuance
20
 
2.7.2
Participations
21
 
2.7.3
Notice
21
 
2.7.4
LC Fees
21
 
2.7.5
Administration; Reimbursement by Banks
21
 
2.7.6
Reimbursement by Company
22
 
2.7.7
Obligations Absolute
23
 
2.7.8
Actions of LC Issuer
23
 
2.7.9
Indemnification
23
 
2.7.10
Banks’ Indemnification
24
 
2.7.11
Facility LC Collateral Account
24
 
2.7.12
Rights as a Bank
25
 
ARTICLE III
CHANGE IN CIRCUMSTANCES
25
 
3.1
Yield Protection
25
 
3.2
Availability of Rate Options
26
 
3.3
Funding Indemnification
26
 
3.4
Bank Statements; Survival of Indemnity
27
 
3.5
Substitution of Bank
27
 
ARTICLE IV
CONDITIONS PRECEDENT
27
 
4.1
Conditions to Effectiveness
27
 
4.2
Each Credit Extension
28
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
29
 
5.1
Organization, etc
29
 
5.2
Due Authorization, Non-Contravention, etc
29
 
5.3
Government Approval, Regulation, etc
29
 
5.4
Validity, etc
30
 
5.5
Financial Information
30
 
5.6
No Material Adverse Change
30
 
5.7
Litigation, Labor Controversies, etc
30

 
-ii-

--------------------------------------------------------------------------------


 
CONTENTS
 

  Clause  Subject Matter Page          
5.8
Subsidiaries
30
 
5.9
Taxes
30
 
5.10
Regulations U and X
30
 
5.11
ERISA
31
 
5.12
Environmental Matters
31
 
ARTICLE VI
COVENANTS
31
 
6.1
Financial Information, Reports, Notices, etc
31
 
6.2
Use of Proceeds
32
 
6.3
Corporate Existence
32
 
6.4
Books and Records
32
 
6.5
Litigation Notice
33
 
6.6
Notice of Default or Unmatured Default
33
 
6.7
FERC Approvals
33
 
6.8
Maintenance of Property; Insurance
33
 
6.9
Compliance with Laws
33
 
6.10
Debt to Capitalization Ratio
33
 
6.11
Liens
34
 
ARTICLE VII
DEFAULTS
34
 
7.1
Non-Payment of Obligations
34
 
7.2
Breach of Warranty
34
 
7.3
Non-Performance of Certain Covenants and Obligations
34
 
7.4
Non-Performance of Other Covenants and Obligations
34
 
7.5
Default on Other Indebtedness
35
 
7.6
Judgments
35
 
7.7
Bankruptcy, Insolvency etc
35
 
7.8
Unfunded Liabilities
36
 
7.9
Environmental Matters
36
 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
36
 
8.1
Acceleration; Facility LC Collateral Account
36
 
8.2
Amendments
37
 
8.3
Preservation of Rights
38
 
ARTICLE IX
GENERAL PROVISIONS
38
 
9.1
Survival of Representations
38
 
9.2
Governmental Regulation
38 

 
-iii-

--------------------------------------------------------------------------------


 
CONTENTS
 

   Clause Subject Matter Page           
9.3
Taxes
39
 
9.4
Headings
39
 
9.5
Entire Agreement
39
 
9.6
Several Obligations
39
 
9.7
Expenses; Indemnification
39
 
9.8
Numbers of Documents
40
 
9.9
USA PATRIOT ACT NOTIFICATION
40
 
9.10
Severability of Provisions
40
 
9.11
Nonliability of Banks
40
 
9.12
CHOICE OF LAW
40
 
9.13
CONSENT TO JURISDICTION
40
 
9.14
WAIVER OF JURY TRIAL
41
 
9.15
Confidentiality
41
 
ARTICLE X
THE ADMINISTRATIVE AGENT
41
 
10.1
Appointment
41
 
10.2
Powers
42
 
10.3
General Immunity
42
 
10.4
No Responsibility for Loan Documents, Recitals, etc
42
 
10.5
Action on Instructions of Banks
42
 
10.6
Employment of Agents and Counsel
42
 
10.7
Reliance on Documents; Counsel
42
 
10.8
Administrative Agent’s Reimbursement and Indemnification
42
 
10.9
Rights as a Bank
43
 
10.10
Bank Credit Decision
43
 
10.11
Successor Administrative Agent
43
 
10.12
Other Agents, Etc
44
 
ARTICLE XI
SETOFF; RATABLE PAYMENTS
44
 
11.1
Setoff
44
 
11.2
Ratable Payments
44
 
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
44
 
12.1
Successors and Assigns
44
 
12.2
Participations
45
 
12.2.1
Permitted Participants; Effect
45

 
-iv-

--------------------------------------------------------------------------------



 
CONTENTS
 

   Clause  Subject Matter Page           
12.2.2
Voting Rights
45
 
12.2.3
Benefit of Setoff
45
 
12.3
Assignments
45
 
12.3.1
Permitted Assignments
46
 
12.3.2
Effect; Effective Date
46
 
12.4
Dissemination of Information
46
 
12.5
Tax Treatment
46
 
ARTICLE XIII
NOTICES
46
 
13.1
Giving Notice
46
 
13.2
Change of Address
47
 
ARTICLE XIV
COUNTERPARTS; AMENDMENT AND RESTATEMENT
47
       

 
EXHIBITS
         
EXHIBIT A
Form of Note
  EXHIBIT B
Form of Opinion Of Counsel
 
EXHIBIT C
Form of Assignment Agreement
 
EXHIBIT D 
Form of Compliance Certificate
 
EXHIBIT E
Form of Increase Request
 

 
-v-

--------------------------------------------------------------------------------


 



